    Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 1 of 70



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

In Re:                                  :
                                        :
TERRORIST ATTACKS ON                    :
SEPTEMBER 11, 2001                      :
                                        :
__________________________________      :
                                        :
HERMAN RAY, surviving Sibling           :
of Denease Conley                       :
                                        :
HERMAN RAY, as Personal                 :
Representative of the ESTATE OF         :
DENEASE CONLEY, Deceased                :
                                        :
CHERRIE L. ALLEN, surviving Sibling     :
of Denease Conley                       :
                                        :
IRMA JOYCE FLETCHER, surviving          :
Sibling of Denease Conley               :
                                        :
IRMA JOYCE FLETCHER, as Personal        :
Representative of the ESTATE OF EARL    :
RAY, Deceased, a surviving Sibling of   :
Denease Conley                          :
                                        :
BARBARA HAYNES-JENKINS,                 :
surviving Sibling of Denease Conley     :
                                        :
HERMAN RAY, as Personal                 :
Representative of the ESTATE OF         :
JAMES RAY, Deceased, a surviving        :
Sibling of Denease Conley               :
                                        :
STANLEY RAY, surviving Sibling of       :
Denease Conley                          :
                                        :
AARON ADLER, surviving Sibling of       :
Lee Alan Adler                          :
                                        :
ALICE DOERGE ADLER, the surviving       :
Spouse of Lee Alan Adler                :
                                        :
ALICE DOERGE ADLER, as Personal         :


                                        1
    Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 2 of 70



Representative of the ESTATE OF LEE     :
ALAN ADLER, Deceased                    :
                                        :
ISABELL DANSIGER ADLER,                 :
surviving Parent of Lee Alan Alder      :
                                        :
JAY ADLER, surviving Sibling of Lee     :
Alan Adler                              :
                                        :
LAUREN SARAH ADLER                      :
MARTINELLI, surviving Child of Lee      :
Alan Adler                              :
                                        :
RANDI ADLER, surviving Sibling of Lee   :
Alan Adler                              :
                                        :
ANTHONY BEHETTE, surviving              :
Sibling of Michael G. Behette           :
                                        :
RICHARD DEBLASE, as Personal            :
Representative of the ESTATE OF         :
JAMES V. DEBLASE, Deceased              :
                                        :
RICHARD DEBLASE, a surviving            :
Sibling of James V. DeBlase             :
                                        :
ANITA DEBLASE, a surviving Parent of    :
James V. DeBlase                        :
                                        :
ANTHONY DEBLASE, a surviving            :
Sibling of James V. DeBlase             :
                                        :
ESTER DINARDO, surviving Parent of      :
Marisa DiNardo-Schorpp                  :
                                        :
HARLEY DINARDO, surviving Sibling       :
of Marisa DiNardo-Schorpp               :
                                        :
PIO DINARDO, surviving Parent of        :
Marisa DiNardo-Schorpp                  :
                                        :
ANDREW ECONOMOS, surviving              :
Sibling of Constantine Economos         :
                                        :
OLGA VALINOTTI, surviving Sibling of    :
Constantine Economos                    :



                                        2
    Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 3 of 70



                                         :
ANDREW ECONOMOS, as Co-Personal          :
Representative of the ESTATE OF LEON     :
ECONOMOS, Deceased, a surviving          :
Parent of Constantine Economos           :
                                         :
OLGA VALINOTTI, as Co-Personal           :
Representative of the ESTATE OF LEON     :
ECONOMOS, Deceased, a surviving          :
Parent of Constantine Economos           :
                                         :
CONSTANCE FINNICUM, a surviving          :
Sibling of Richard Gabrielle             :
                                         :
GEORGE GABRIELLE,                        :
a/k/a GABE GABRIELLE, a surviving        :
Sibling of Richard Gabrielle             :
                                         :
VITO GARFI, as Personal Representative   :
of the ESTATE OF FRANCESCO               :
GARFI, Deceased                          :
                                         :
VITO GARFI, surviving Sibling of         :
Francesco Garfi                          :
                                         :
SALVATORE GARFI, surviving Parent        :
of Francesco Garfi                       :
                                         :
MARIANNA GARFI, surviving Parent of      :
Francesco Garfi                          :
                                         :
HANK GRAZIOSO, surviving Parent of       :
John Grazioso                            :
                                         :
HANK GRAZIOSO, surviving Parent of       :
Timmy Grazioso                           :
                                         :
THERESA COOKE, surviving Sibling of      :
LeRoy W. Homer, Jr.                      :
                                         :
MICHELLE HARGIS, surviving Sibling       :
of LeRoy W. Homer, Jr.                   :
                                         :
CHRISTINE HOMER, surviving Sibling       :
of LeRoy W. Homer, Jr.                   :
                                         :



                                         3
    Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 4 of 70



CHRISTINE HOMER, as Personal               :
Representative of the ESTATE OF            :
THOMAS FREIMARK, Deceased,                 :
surviving Sibling of LeRoy W. Homer, Jr.   :
                                           :
ILSE HOMER, a surviving Parent of          :
LeRoy W. Homer, Jr.                        :
                                           :
MONIQUE HOMER, surviving Sibling           :
of LeRoy W. Homer, Jr.                     :
                                           :
MARILYN JOHNSON, surviving Sibling         :
of LeRoy W. Homer, Jr.                     :
                                           :
CHERYL HOMER WILSON, surviving             :
Sibling of LeRoy W. Homer, Jr.             :
                                           :
GERMAINE WILSON, surviving Sibling         :
of LeRoy Homer, Jr.                        :
                                           :
ANDREW BRIAN JORDAN, JR.,                  :
surviving Child of Andrew Brian Jordan,    :
Sr.                                        :
                                           :
DAVID LEBOR, surviving Sibling of          :
Leon Lebor                                 :
                                           :
RINA KAUFFMAN, a/k/a Joy                   :
Kaufman, as Personal Representative of     :
the ESTATE OF PHILIP LEBOR,                :
Deceased, a surviving Parent of Leon       :
Lebor                                      :
                                           :
DANIELLE MCGUIRE, as Personal              :
Representative of the ESTATE OF            :
PATRICK MCGUIRE, Deceased                  :
                                           :
DANIELLE MCGUIRE, the surviving            :
Spouse of Patrick McGuire                  :
                                           :
MARA MCGUIRE, surviving Child of           :
Patrick McGuire                            :
                                           :
RYAN MCGUIRE, surviving Child of           :
Patrick McGuire                            :
                                           :



                                           4
    Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 5 of 70



SEAN MCGUIRE, surviving Child of           :
Patrick McGuire                            :
                                           :
SHEA MCGUIRE, surviving Child of           :
Patrick McGuire                            :
                                           :
ANNEMARIE MEDAGLIA, surviving              :
Parent of Rocco Medaglia                   :
                                           :
DIANA MEDAGLIA, surviving Child of         :
Rocco Medaglia                             :
                                           :
KATHLEEN MEDAGLIA-                         :
DELLAPENNA, surviving Sibling of           :
Rocco Medaglia                             :
                                           :
MARYELLEN MEDAGLIA, surviving              :
Sibling of Rocco Medaglia                  :
                                           :
MICHAEL MEDGALIA, surviving                :
Sibling of Rocco Medaglia                  :
                                           :
ELIZABETH MEDAGLIA-CORDES, a               :
surviving Child of Rocco Medaglia          :
                                           :
ELIZABETH MEDAGLIA-CORDES,                 :
as Personal Representative of the ESTATE   :
OF ROCCO MEDAGLIA, Deceased                :
                                           :
JOANNE MISTRULLI, as Personal              :
Representative of the ESTATE OF            :
FRANK MISTRULLI, Deceased, a               :
surviving Sibling of Joseph D. Mistrulli   :
                                           :
MARY ELLEN MURACH, surviving               :
Parent of Robert M. Murach                 :
                                           :
MARY ELLEN MURACH, as Personal             :
Representative of the ESTATE OF            :
EDWARD JOHN MURACH, Deceased,              :
a surviving Parent of Robert M. Murach     :
                                           :
RICHARD J. MURACH, surviving               :
Sibling of Robert M. Murach                :
                                           :
KATHARINE TYNION, surviving                :



                                           5
    Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 6 of 70



Sibling of Robert M. Murach                       :
                                                  :
PAULA NACKE JACOBS, surviving                     :
Sibling of Louis J. Nacke                         :
                                                  :
DALE ALLEN NACKE, surviving                       :
Sibling of Louis J. Nacke                         :
                                                  :
DALE ALLEN NACKE, as Personal                     :
Representative of the ESTATE OF                   :
LOUIS P. NACKE, Deceased, a surviving             :
Parent of Louis J. Nacke                          :
                                                  :
DALE ALLEN NACKE, Personal                        :
Representative of the ESTATE OF                   :
PHILOMENA MILLACE NACKE,                          :
Deceased, a surviving Parent of Louis J.          :
Nacke                                             :
                                                  :
KENNETH NACKE, surviving Sibling of               :
Louis J. Nacke                                    :
                                                  :
LOUIS PAUL NACKE, II, surviving                   :
Child of Louis J. Nacke                           :
                                                  :
JOSEPH NICHOLAS NACKE,                            :
surviving Child of Louis J. Nacke                 :
                                                  :
THOMAS PAPASSO, surviving Sibling                 :
of Salvatore T. Papasso                           :
                                                  :
PATRICIA MASON, surviving Sibling of              :
Sandra Wright-Cartledge                           :
                                                  :
EYTAN YAMMER, an adult individual                 :
suing on his own behalf                           :
                                                  :
                                    Plaintiffs,   :
                    v.                            :
                                                  :
ISLAMIC REPUBLIC OF IRAN                          :
c/o H.E. Mohammad Javad Zarif                     :
Minister of Foreign Affairs                       :
Imam Khomeini Street                              :
Tehran, Iran                                      :
                                                  :



                                                  6
    Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 7 of 70



AYATOLLAH ALI HOSEINI-         :
 KHAMENEI                      :
c/o H.E. Mohammad Javad Zarif  :
Minister of Foreign Affairs    :
Imam Khomeini Street           :
Tehran, Iran                   :
                               :
ESTATE OF ALI AKBAR HASHEMI    :
 RAFSANJANI, Deceased          :
c/o H.E. Mohammad Javad Zarif  :
Minister of Foreign Affairs    :
Imam Khomeini Street           :
Tehran, Iran                   :
                               :
IRAN’S MINISTRY OF INFORMATION :
AND SECURITY                   :
c/o H.E. Mohammad Javad Zarif  :
Minister of Foreign Affairs    :
Imam Khomeini Street           :
Tehran, Iran                   :
                               :
ISLAMIC REVOLUTIONARY          :
 GUARD CORPS                   :
c/o H.E. Mohammad Javad Zarif  :
Minister of Foreign Affairs    :
Imam Khomeini Street           :
Tehran, Iran                   :
                               :
IRAN’S MINISTRY OF ECONOMIC    :
AFFAIRS AND FINANCE            :
c/o H.E. Mohammad Javad Zarif  :
Minister of Foreign Affairs    :
Imam Khomeini Street           :
Tehran, Iran                   :
                               :
IRAN’S MINISTRY OF COMMERCE    :
c/o H.E. Mohammad Javad Zarif  :
Minister of Foreign Affairs    :
Imam Khomeini Street           :
Tehran, Iran                   :
                               :
IRAN’S MINISTRY OF DEFENSE     :
AND ARMED FORCES LOGISTICS     :
c/o H.E. Mohammad Javad Zarif  :
Minister of Foreign Affairs    :
Imam Khomeini Street           :



                                    7
    Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 8 of 70



Tehran, Iran                                :
                                            :
IRAN’S MINISTRY OF PETROLEUM                :
c/o H.E. Mohammad Javad Zarif               :
Minister of Foreign Affairs                 :
Imam Khomeini Street                        :
Tehran, Iran                                :
                                            :
CENTRAL BANK OF IRAN,                       :
 a/k/a BANK MARKAZI                         :
c/o Abdolnaser Hemmati                      :
(President/Governor)                        :
144, Mirdamad Blvd.                         :
Tehran, Iran                                :
      and                                   :
c/o H.E. Mohammad Javad Zarif               :
Minister of Foreign Affairs                 :
Imam Khomeini Street                        :
Tehran, Iran                                :
                                            :
NATIONAL IRANIAN OIL                        :
 COMPANY                                    :
c/o Bijan Namdar Zangeneh (Chairman)        :
    and Masoud Karbasian (CEO)              :
Hafez Crossing, Taleghani Avenue            :
Tehran, Iran                                :
                                            :
NATIONAL IRANIAN TANKER                     :
 COMPANY                                    :
c/o Nasrollah Sardashti (Managing           :
Director)                                   :
65 Shahid Atefi Street, Africa Expressway   :
Tehran, Iran                                :
                                            :
NATIONAL IRANIAN GAS                        :
 COMPANY                                    :
c/o Hassan Montazer Torbati (Managing
Director)
National Iranian Gas Company Building
South Aban Street, Karimkhan Boulevard
P.O. Box 15875
Tehran, Iran

NATIONAL IRANIAN
PETROCHEMICAL COMPANY
c/o Bijan Zanganeh (Chairman)



                                            8
      Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 9 of 70



     and Marzieh Shahdaei (President)
 144, North, Sheikh Bahaie Avenue,
 P.O. Box 19395-6896
 Tehran, Iran

 IRAN AIRLINES a/k/a IRAN AIR
 c/o Farzaneh Sharafbafi (CEO)
 Iran Air H.Q.
 Mehrabad Airport
 P.O. Box 13185-775
 Tehran, Iran

      and

 HEZBOLLAH
 Valiasr Avenue
 Shahid Rahimi Alley No. 7
 Tehran, Iran

                          Defendants.
 ___________________________________

                             SECOND AMENDED COMPLAINT

       Plaintiffs in this action are personal representatives of the Estates, or family members of,

seventeen (17) Decedents who were murdered, or later died, as a result of the terrorist attacks

against the United States on September 11, 2001. There is also one plaintiff who sustained personal

injuries on the day of the attacks. The instant lawsuit is filed by the same counsel who obtained

judgments against the sixteen (16) Defendants named herein (“Iranian Defendants”) in Havlish, et

al. v. bin Laden, et al., 1:03-cv-09848 (GBD)(SN) and Hoglan, et al. v. Islamic Republic of Iran,

et al., 1:11-cv-07550 (GBD)(SN). Plaintiffs seek compensatory and punitive damages against the

Iranian Defendants for their role in providing direct and material support to al-Qaeda in carrying

out the attacks on September 11, 2001. In support of their claims, Plaintiffs state the following:

                                       INTRODUCTION

       1.      On September 11, 2001, 2,976 individuals were murdered, and many others injured,




                                                 9
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 10 of 70



when nineteen terrorists caused four airliners to crash into the World Trade Center Towers in New

York, the Pentagon Building in Arlington County, Virginia and a field near the town of

Shanksville, Pennsylvania. Other persons died thereafter as a result of their rescue or reclamation

work at “Ground Zero,” the site of the collapsed World Trade Center towers. The nineteen

hijackers (hereinafter collectively referred to as the “al-Qaeda hijackers” or the “hijackers”) were

members of a network known as al-Qaeda, a terrorist organization dedicated to the destruction of

the United States and its citizens. The al-Qaeda organization was, and is, dedicated to the goal of

establishing a universal Islamic state through the use of violence. Immediately prior to the 9/11

attacks, al-Qaeda maintained its headquarters in Afghanistan.

       2.      The leader of al-Qaeda was Osama bin Laden (hereinafter referred to as “bin

Laden”), a former citizen of Saudi Arabia who, prior to his death on May 2, 2011, planned,

conspired, funded, directed, controlled, and engaged in terrorist activities and pursuits involving

intentional and willful mass murder of thousands of innocent men, women, and children, including

the victims of the 9/11 terrorist attacks. On several occasions, bin Laden admitted al-Qaeda’s

participation in, and responsibility for, the 9/11 attacks.

       3.      Al-Qaeda trained, funded and supported the hijackers, with the aid and assistance

of various individuals, organizations and governments, including Iranian Defendants named herein

- the Islamic Republic of Iran (“Iran”), seven (7) of Iran’s political subdivisions, and eight (8) of

its agencies and instrumentalities (referred to collectively as the “Iranian Defendants”), including

Iran’s terrorist proxy, Hezbollah.

       4.      For years prior to the 9/11 attacks, bin Laden had declared and advocated “jihad” -

holy war - against the United States. For example, on February 23, 1998, bin Laden urged jihad

against Americans and published in the newspaper Al Quds al-Arabi the following: “the ruling to




                                                  10
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 11 of 70



kill the Americans and their allies - civilians and military - is an individual duty for every Muslim

who can do it in any country in which it is possible to do it.” On August 20, 1998, President

Clinton advised that the United States was taking military action against terrorist objectives in

Afghanistan and Sudan: “Our target was terror; our mission was clear: to strike at the network of

radical groups affiliated with and funded by Osama Bin Laden, perhaps the preeminent organizer

and financer of international terrorism in the world today.” On August 21, 1998, the United States

Department of State found that: “Bin Laden’s network leads, funds and inspires a wide range of

Islamic extremist groups that perpetrate acts of terrorism around the world.”

        5.      In conducting their terrorist activities, bin Laden and al-Qaeda received financial,

logistical and other material support from foreign states. In particular, the Iranian Defendants

provided bin Laden and al-Qaeda with material support that aided the 9/11 terrorist attacks.

Plaintiffs now seek to hold the Iranian Defendants accountable for their role in facilitating these

murders, deaths and injuries.

                                  JURISDICTION AND VENUE

        6.      Jurisdiction arises pursuant to 28 U.S.C. § 1330(a)-(b) (suits against foreign states),

§ 1331 (federal question) and § 1332(a)(2) (diversity of citizenship via an action by citizens of a

State against citizens or subjects of a foreign state).

        7.      Jurisdiction also arises under the anti-terrorism exception to foreign sovereign

immunity codified at 28 U.S.C. § 1605A.

        8.      Jurisdiction also arises under 28 U.S.C. § 1605B, which abrogates foreign

sovereign immunity in cases where money damages are sought against a foreign state in

connection with an act of international terrorism which occurs in the United States. By statute, the

courts of the United States “shall have exclusive jurisdiction in any action in which a foreign state




                                                  11
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 12 of 70



is subject to the jurisdiction of a court of the United States under section 1610B, title 28, United

States Code.” See Justice Against Sponsors of Terrorism Act, Pub. L. No. 114-222, § 5(a), 130

Stat. 852, 854 (2016) (codified at 28 U.S.C. § 1605B note).

         9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(f)(1).

         10.    Venue is proper in this District because the Air Transportation Safety and System

Stabilization Act, 49 U.S.C. 40101 note, mandates that this District “shall have original and

exclusive jurisdiction over all actions brought for any claim (including any claim for loss of

property, personal injury, or death) resulting from or relating to the terrorist-related aircraft crashes

on September 11, 2001.” See § 408(b)(3).

         11.    Venue is also proper in this District because the Multidistrict Litigation captioned

In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN) is situated in this

Court.

         12.    As herein alleged, actions for wrongful death, personal injury and related torts

perpetrated by the Iranian Defendants through the foreign state itself, its political subdivisions, its

agencies and instrumentalities, and through Iran’s officials, employees and agents, fall within the

exceptions to jurisdictional immunity contained in the Foreign Sovereign Immunities Act,

specifically the terrorism exceptions contained at 28 U.S.C. §§ 1605A and 1605B.

                                            PLAINTIFFS

         13.    Herman Ray, a citizen of the United States and a resident of the State of Missouri,

is a surviving Sibling of Denease Conley, one of the Decedents murdered as a result of the terrorist

attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and the Iranian

Defendants provided direct and material support and assistance in furtherance of the attacks.

Plaintiff Herman Ray brings a claim individually for solatium damages.




                                                   12
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 13 of 70



       14.     Herman Ray, as Personal Representative of the Estate of Denease Conley,

Deceased, also brings claims for Wrongful Death, Pain & Suffering, and Economic Loss on behalf

of the Estate of Denease Conley.

       15.      Cherrie L. Allen, a citizen of the United States and a resident of the State of

California, is a surviving Sibling of Denease Conley, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Cherrie L. Allen brings a claim for solatium damages.

       16.     Irma Joyce Fletcher, a citizen of the United States and a resident of the State of

Missouri, is a surviving Sibling of Denease Conley, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Irma Joyce Fletcher brings a claim for solatium damages.

       17.     Irma Joyce Fletcher brings a claim as Personal Representative of the Estate of

Earl Ray, Deceased, a Sibling of Denease Conley, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Earl Ray, who was a citizen of the United States and a resident of the State of

Missouri, expired after his claim arose on September 11, 2001, and prior to the filing of the instant

lawsuit. Irma Joyce Fletcher brings a claim on behalf of the Estate of Earl Ray for solatium

damages.

       18.     Barbara Haynes-Jenkins, a citizen of the United States and a resident of the State

of Missouri, is a surviving Sibling of Denease Conley, one of the Decedents murdered as a result




                                                 13
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 14 of 70



of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Barbara Haynes-Jenkins brings a claim for solatium damages.

       19.     Herman Ray brings a claim as Personal Representative of the Estate of James

Ray, Deceased, who was a Sibling of Denease Conley, one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. James Ray, who was a citizen of the United States and a resident of the State of

Missouri, expired after his claim arose on September 11, 2001, and prior to the filing of the instant

lawsuit. Herman Ray brings an action on behalf of the Estate of James Ray for solatium damages.

       20.     Stanley Ray, a citizen of the United States and a resident of the State of Missouri,

is a surviving Sibling of Denease Conley, one of the Decedents murdered as a result of the terrorist

attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and the Iranian

Defendants provided direct and material support and assistance in furtherance of the attacks.

Stanley Ray brings a claim for solatium damages.

       21.     Aaron Adler, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Sibling of Lee Alan Adler, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Aaron Adler brings a claim for solatium damages.

       22.     Alice Doerge Adler, a citizen of the United States and a resident of the State of

Alabama, is the surviving Spouse of Lee Alan Adler, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran




                                                 14
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 15 of 70



and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Plaintiff Alice Doerge Adler brings a claim individually for solatium damages.

       23.     Alice Doerge Adler, as Personal Representative of the Estate of Lee Alan

Adler, Deceased, also brings claims for Wrongful Death, Pain & Suffering, and Economic Loss

on behalf of the Estate of Lee Alan Adler.

       24.     Isabell Dansiger Adler, a citizen of the United States and a resident of the State of

Florida, is a surviving Parent of Lee Alan Adler, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Isabell Dansiger Adler brings a claim for solatium damages.

       25.     Jay Adler, a citizen of the United States and a resident of the State of New York,

is a surviving Sibling of Lee Alan Adler, one of the Decedents murdered as a result of the terrorist

attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and the Iranian

Defendants provided direct and material support and assistance in furtherance of the attacks. Jay

Adler brings a claim for solatium damages.

       26.     Lauren Sarah Adler Martinelli, a citizen of the United States and a resident of

the State of California, is a surviving Child of Lee Alan Adler, one of the Decedents murdered as

a result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to

which Iran and the Iranian Defendants provided direct and material support and assistance in

furtherance of the attacks. Lauren Sarah Adler Martinelli brings a claim for solatium damages.

       27.     Randi Adler, a citizen of the United States and a resident of the State of Florida,

is a surviving Sibling of Lee Alan Adler, one of the Decedents murdered as a result of the terrorist

attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and the Iranian




                                                15
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 16 of 70



Defendants provided direct and material support and assistance in furtherance of the attacks.

Randi Adler brings a claim for solatium damages.

       28.    Anthony Behette, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of Michael G. Behette, one of the Decedents who died as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Anthony Behette brings a claim for solatium damages.

       29.    Richard DeBlase, as Personal Representative of the Estate of James V.

DeBlase, Deceased, brings claims for Wrongful Death, Pain & Suffering, and Economic Loss on

behalf of the Estate of James V. DeBlase.

       30.    Richard DeBlase, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Sibling of James V. DeBlase, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Richard DeBlase brings a claim for solatium damages.

       31.    Anita DeBlase, a citizen of the United States and a resident of the State of New

York, is a surviving Parent of James V. DeBlase, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Anita DeBlase brings a claim for solatium damages.

       32.    Anthony DeBlase, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of James V. DeBlase, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran




                                               16
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 17 of 70



and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Anthony DeBlase brings a claim for solatium damages.

       33.     Ester DiNardo, a citizen of the United States and a resident of the State of Florida,

is a surviving Parent of Marisa DiNardo-Schorpp, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Ester DiNardo brings a claim for solatium damages.

       34.     Harley DiNardo, a citizen of the United States and a resident of the State of

California, is a surviving Sibling of Marisa DiNardo-Schorpp, one of the Decedents murdered as

a result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to

which Iran and the Iranian Defendants provided direct and material support and assistance in

furtherance of the attacks. Harley DiNardo brings a claim for solatium damages.

       35.     Pio DiNardo, a citizen of the Italian Republic and a resident of the State of New

York, is a surviving Parent of Marisa DiNardo-Schorpp, one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Decedent Marisa DiNardo-Schorpp was a citizen of the United States and, at the time

of her death on September 11, 2001, a resident of the state of New York. Pio DiNardo brings a

claim for solatium damages.

       36.     Andrew Economos, a citizen of the United States and a resident of the State of

New York, is a surviving Sibling of Constantine Economos, one of the Decedents murdered as a

result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which

Iran and the Iranian Defendants provided direct and material support and assistance in furtherance




                                                 17
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 18 of 70



of the attacks. Andrew Economos brings a claim for solatium damages.

       37.      Olga Valinotti, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of Constantine Economos, one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Olga Valinotti brings a claim for solatium damages.

       38.     Andrew Economos brings a claim as co-Personal Representative of the Estate

of Leon Economos, Deceased, who was a Parent of Constantine Economos, one of the Decedents

murdered as a result of the terrorist attacks of September 11, 2001, that were carried out by al-

Qaeda and to which Iran and the Iranian Defendants provided direct and material support and

assistance in furtherance of the attacks. Leon Economos, who was a citizen of the United States

and a resident of the State of New York, expired after his claim arose on September 11, 2001, and

prior to the filing of the instant lawsuit. Andrew Economos brings an action on behalf of the

Estate of Leon Economos for solatium damages.

       39.     Olga Valinotti brings a claim as co-Personal Representative of the Estate of

Leon Economos, Deceased, who was a Parent of Constantine Economos, one of the Decedents

murdered as a result of the terrorist attacks of September 11, 2001, that were carried out by al-

Qaeda and to which Iran and the Iranian Defendants provided direct and material support and

assistance in furtherance of the attacks. Leon Economos, who was a citizen of the United States

and a resident of the State of New York, expired after his claim arose on September 11, 2001, and

prior to the filing of the instant lawsuit. Olga Valinotti brings an action on behalf of the Estate of

Leon Economos for solatium damages.

       40.     Constance Finnicum, a citizen of the United States and a resident of the State of




                                                 18
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 19 of 70



Georgia, is a surviving Sibling of Richard Gabrielle, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Constance Finnicum brings a claim for solatium damages.

       41.     George Gabrielle, a/k/a Gabe Gabrielle, a citizen of the United States and a

resident of the State of Florida, is a surviving Sibling of Richard Gabrielle, one of the Decedents

murdered as a result of the terrorist attacks of September 11, 2001, that were carried out by al-

Qaeda and to which Iran and the Iranian Defendants provided direct and material support and

assistance in furtherance of the attacks. George Gabrielle, a/k/a Gabe Gabrielle, brings a claim

for solatium damages.

       42.     Vito Garfi, as Personal Representative of the Estate of Francesco Garfi,

Deceased, brings claims for Wrongful Death, Pain & Suffering, and Economic Loss on behalf of

the Estate of Francesco Garfi.

       43.     Vito Garfi, a citizen of the United States and a resident of the State of Florida, is a

surviving Sibling of Francesco Garfi, one of the Decedents murdered as a result of the terrorist

attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and the Iranian

Defendants provided direct and material support and assistance in furtherance of the attacks. Vito

Garfi brings a claim for solatium damages.

       44.     Salvatore Garfi, a citizen of the United States and a resident of the State of Florida,

is a surviving Parent of Francesco Garfi, one of the Decedents murdered as a result of the terrorist

attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and the Iranian

Defendants provided direct and material support and assistance in furtherance of the attacks.

Salvatore Garfi brings a claim for solatium damages.




                                                 19
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 20 of 70



       45.     Marianna Garfi, a citizen of the United States and a resident of the State of

Florida, is a surviving Parent of Francesco Garfi, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Marianna Garfi brings a claim for solatium damages.

       46.     Hank Grazioso, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Parent of John Grazioso, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Hank Grazioso brings a claim for solatium damages.

       47.     Hank Grazioso, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Parent of Timmy Grazioso, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Hank Grazioso brings a claim for solatium damages.

       48.     Theresa Cooke, a citizen of the United States and a resident of the Commonwealth

of Virginia, is a surviving Sibling of LeRoy W. Homer, Jr., one of the Decedents murdered as a

result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which

Iran and the Iranian Defendants provided direct and material support and assistance in furtherance

of the attacks. Theresa Cooke brings a claim for solatium damages.

       49.     Michelle Hargis, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of LeRoy W. Homer, Jr., one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran




                                                 20
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 21 of 70



and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Michelle Hargis brings a claim for solatium damages.

       50.     Christine Homer, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of LeRoy W. Homer, Jr., one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Christine Homer brings a claim for solatium damages.

       51.     Christine Homer brings a claim as Personal Representative of the Estate of

Thomas Freimark, a Sibling of LeRoy W. Homer, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Thomas Freimark, who was a citizen of the United States and a resident of the State

of Florida, expired after his claim arose on September 11, 2001, and prior to the filing of the instant

lawsuit. Christine Homer brings a claim on behalf of the Estate of Thomas Freimark for solatium

damages.

       52.     Ilse Homer, a citizen of Germany and a resident of the State of New York, is a

surviving Parent of LeRoy W. Homer, Jr., one of the Decedents murdered as a result of the terrorist

attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and the Iranian

Defendants provided direct and material support and assistance in furtherance of the attacks. Her

son, Decedent LeRoy W. Homer, Jr., was a citizen of the United States. Ilse Homer brings a claim

for solatium damages.

       53.     Monique Homer, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of LeRoy W. Homer, Jr., one of the Decedents murdered as a result




                                                  21
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 22 of 70



of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Monique Homer brings a claim for solatium damages.

       54.     Marilyn Johnson, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of LeRoy W. Homer, Jr., one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Marilyn Johnson brings a claim for solatium damages.

       55.     Cheryl Homer Wilson, a citizen of the United States and a resident of the State of

New York, is a surviving Sibling of LeRoy W. Homer, Jr., one of the Decedents murdered as a

result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which

Iran and the Iranian Defendants provided direct and material support and assistance in furtherance

of the attacks. Cheryl Homer Wilson brings a claim for solatium damages.

       56.     Germaine Wilson, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of LeRoy W. Homer, Jr., one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Germaine Wilson brings a claim for solatium damages.

       57.     Andrew Brian Jordan, Jr., a citizen of the United States and a resident of the State

of New York, is a surviving Child of Andrew Brian Jordan, Sr., one of the Decedents murdered as

a result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to

which Iran and the Iranian Defendants provided direct and material support and assistance in

furtherance of the attacks. Andrew Brian Jordan, Jr. brings a claim for solatium damages.




                                                 22
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 23 of 70



       58.     David Lebor, a citizen of the United States and a resident of the Commonwealth

of Pennsylvania, is a surviving Sibling of Leon Lebor, one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. David Lebor brings a claim for solatium damages.

       59.     Rina Kauffman, a/k/a Joy Kaufman, brings a claim as Personal Representative

of the Estate of Philip Lebor, Deceased, a Parent of Leon Lebor, one of the Decedents murdered

as a result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to

which Iran and the Iranian Defendants provided direct and material support and assistance in

furtherance of the attacks. The 9/11 Decedent, Leon Lebor, was a citizen of the United States.

Philip Lebor, who was a citizen of the United Kingdom and the State of Israel, expired after his

claim arose on September 11, 2001, and prior to the filing of the instant lawsuit. Rina Kauffman,

a/k/a Joy Kaufman, brings a claim on behalf of the Estate of Philip Lebor for solatium damages.

       60.     Danielle McGuire, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Spouse of Patrick McGuire, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Plaintiff Danielle McGuire brings a claim individually for solatium damages.

       61.     Danielle McGuire, as Personal Representative of the Estate of Patrick

McGuire, Deceased, also brings claims for Wrongful Death, Pain & Suffering, and Economic

Loss on behalf of the Estate of Patrick McGuire.

       62.     Mara McGuire, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Child of Patrick McGuire, one of the Decedents murdered as a result of the




                                                23
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 24 of 70



terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Mara McGuire brings a claim for solatium damages.

       63.    Ryan McGuire, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Child of Patrick McGuire, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Ryan McGuire brings a claim for solatium damages.

       64.    Sean McGuire, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Child of Patrick McGuire, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Sean McGuire brings a claim for solatium damages.

       65.    Shea McGuire, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Child of Patrick McGuire, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Shea McGuire brings a claim for solatium damages.

       66.    AnneMarie Medaglia, a citizen of the United States and a resident of the State of

New York, is a surviving Parent of Rocco Medaglia, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. AnneMarie Medaglia brings a claim for solatium damages.




                                               24
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 25 of 70



       67.     Diana Medaglia, a citizen of the United States and a resident of the State of North

Carolina, is a surviving Child of Rocco Medaglia, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Diana Medaglia brings a claim for solatium damages.

       68.     Kathleen Medaglia-Dellapenna, a citizen of the United States and a resident of

the State of New York, is a surviving Sibling of Rocco Medaglia, one of the Decedents murdered

as a result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to

which Iran and the Iranian Defendants provided direct and material support and assistance in

furtherance of the attacks. Kathleen Medaglia-Dellapenna brings a claim for solatium damages.

       69.     MaryEllen Medaglia, a citizen of the United States and a resident of the State of

New York, is a surviving Sibling of Rocco Medaglia, one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. MaryEllen Medaglia brings a claim for solatium damages.

       70.     Michael Medaglia, a citizen of the United States and a resident of the State of New

York, is a surviving Sibling of Rocco Medaglia, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Michael Medaglia brings a claim for solatium damages.

       71.     Elizabeth Medaglia-Cordes, a citizen of the United States and a resident of the

State of New York, is a surviving Child of Rocco Medaglia, one of the Decedents murdered as a

result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which




                                                 25
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 26 of 70



Iran and the Iranian Defendants provided direct and material support and assistance in furtherance

of the attacks. Elizabeth Medaglia-Cordes brings a claim individually for solatium damages.

       72.     Elizabeth Medaglia-Cordes, as Personal Representative of the Estate of Rocco

Medaglia, Deceased, also brings claims for Wrongful Death, Pain & Suffering, and Economic

Loss on behalf of the Estate of Rocco Medaglia.

       73.     Joanne Mistrulli brings a claim as Personal Representative of the Estate of

Frank Mistrulli, Deceased, who was a Sibling of Joseph D. Mistrulli, one of the Decedents

murdered as a result of the terrorist attacks of September 11, 2001, that were carried out by al-

Qaeda and to which Iran and the Iranian Defendants provided direct and material support and

assistance in furtherance of the attacks. Frank Mistrulli, who was a citizen of the United States

and a resident of the State of New York, expired after his claim arose on September 11, 2001, and

prior to the filing of the instant lawsuit. Joanne Mistrulli brings an action on behalf of the Estate

of Frank Mistrulli for solatium damages.

       74.     Mary Ellen Murach, a citizen of the United States and a resident of the State of

New Jersey, is a surviving Parent of Robert M. Murach, one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Mary Ellen Murach brings a claim for solatium damages.

       75.     Mary Ellen Murach brings a claim as Personal Representative of the Estate of

Edward John Murach, Deceased, who was a Parent of Robert M. Murach, one of the Decedents

murdered as a result of the terrorist attacks of September 11, 2001, that were carried out by al-

Qaeda and to which Iran and the Iranian Defendants provided direct and material support and

assistance in furtherance of the attacks. Edward John Murach, who was a citizen of the United




                                                 26
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 27 of 70



States and a resident of the State of New York, expired after his claim arose on September 11,

2001, and prior to the filing of the instant lawsuit. Mary Ellen Murach brings an action on behalf

of the Estate of Edward John Murach for solatium damages.

       76.     Richard J. Murach, a citizen of the United States and a resident of the State of

New Jersey, is a surviving Sibling of Robert M. Murach, one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Richard J. Murach brings a claim for solatium damages.

       77.     Katharine Tynion, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Sibling of Robert M. Murach, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Katharine Tynion brings a claim for solatium damages.

       78.     Paula Nacke Jacobs, a citizen of the United States and a resident of the State of

Maryland, is a surviving Sibling of Louis J. Nacke, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Plaintiff Paula Nacke Jacobs brings a claim for solatium damages.

       79.     Dale Allen Nacke, a citizen of the United States and a resident of the State of

Georgia, is a surviving Sibling of Louis J. Nacke, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Dale Allen Nacke brings a claim for solatium damages.




                                                27
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 28 of 70



       80.     Dale Allen Nacke brings a claim as Personal Representative of the Estate of

Louis P. Nacke, Deceased, who was a Parent of Louis J. Nacke, one of the Decedents murdered

as a result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to

which Iran and the Iranian Defendants provided direct and material support and assistance in

furtherance of the attacks. Louis P. Nacke expired after his claim arose on September 11, 2001,

and prior to the filing of the instant lawsuit. Dale Allen Nacke brings a claim on behalf of the

Estate of Louis P. Nacke for solatium damages.

       81.     Dale Allen Nacke brings a claim as Personal Representative of the Estate of

Philomena Millace Nacke, Deceased, who was a Parent of Louis J. Nacke, one of the Decedents

murdered as a result of the terrorist attacks of September 11, 2001, that were carried out by al-

Qaeda and to which Iran and the Iranian Defendants provided direct and material support and

assistance in furtherance of the attacks. Philomena Millace Nacke expired after her claim arose

on September 11, 2001, and prior to the filing of the instant lawsuit. Dale Allen Nacke brings a

claim on behalf of the Estate of Philomena Millace Nacke for solatium damages.

       82.     Joseph Nicholas Nacke, a citizen of the United States and a resident of the

Commonwealth of Pennsylvania, is a surviving Child of Louis J. Nacke, one of the Decedents

murdered as a result of the terrorist attacks of September 11, 2001, that were carried out by al-

Qaeda and to which Iran and the Iranian Defendants provided direct and material support and

assistance in furtherance of the attacks. Joseph Nicholas Nacke brings a claim for solatium

damages.

       83.     Kenneth Nacke, a citizen of the United States and a resident of the State of

Maryland, is a surviving Sibling of Louis J. Nacke, one of the Decedents murdered as a result of

the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran




                                                28
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 29 of 70



and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Kenneth Nacke brings a claim for solatium damages.

        84.     Louis Paul Nacke, II, a citizen of the United States and a resident of the State of

Maryland, is a surviving Child of Louis J. Nacke, one of the Decedents murdered as a result of the

terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran and

the Iranian Defendants provided direct and material support and assistance in furtherance of the

attacks. Louis Paul Nacke, II, brings a claim for solatium damages.

        85.     Thomas Papasso, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Sibling of Salvatore T. Papasso, one of the Decedents murdered as a result

of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which Iran

and the Iranian Defendants provided direct and material support and assistance in furtherance of

the attacks. Thomas Papasso brings a claim for solatium damages.

        86.     Patricia Mason, a citizen of the United States and a resident of the State of New

Jersey, is a surviving Sibling of Sandra Wright-Cartledge, one of the Decedents murdered as a

result of the terrorist attacks of September 11, 2001, that were carried out by al-Qaeda and to which

Iran and the Iranian Defendants provided direct and material support and assistance in furtherance

of the attacks. Patricia Mason brings a claim for solatium damages.

        87.     Eytan Yammer, a citizen of the United States and resident of the State of Israel, is

an adult individual bringing a claim for personal injuries suffered as a direct of the terrorist attacks

of September 11, 2001, that were carried out by al-Qaeda and to which Iran and the Iranian

Defendants provided direct and material support and assistance in furtherance of the attacks.

Eytan Yammer brings a claim for money damages.

                                          DEFENDANTS
                        Islamic Republic Of Iran And Iran’s State Actors


                                                  29
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 30 of 70



       88.      Defendant Islamic Republic of Iran (“Iran”) is a foreign state within the meaning

of 28 U.S.C. § 1391(f). Iran maintains an Interest Section within the United States at the Embassy

of Pakistan at 2204 Wisconsin Avenue, NW, Washington, D.C. 20007.

       89.     Iran has been waging virtually an undeclared war against the United States and

Israel for thirty years. Iran wages this undeclared war through asymmetrical, or unconventional,

strategies and terrorism, often through proxies such as Hezbollah, HAMAS, al-Qaeda and others.

       90.     Iran has for many years been designated as a foreign state that sponsors terrorism

within the meaning of the Export Administration Act of 1979, 50 U.S.C. App. §2405(j), and the

Foreign Assistance Act of 1961, 22 U.S.C. § 2371(b). Iran has been so designated by the U.S.

Department of State every year since 1984. Iran has repeatedly been found liable under the Foreign

Sovereign Immunities Act, 28 U.S.C. §1602, et seq., for deaths and injuries caused by its activities

as a state sponsor of international terrorism, particularly in connection with acts perpetrated by the

paramilitary terrorist organization sponsored by Iran known as “Hizballah” or “Hezbollah.” Iran’s

involvement in international terrorism has been documented in a long line of cases in both this

Court and the United States District Court for the District of Columbia, including recent decisions

in Estate of Heiser v. Islamic Republic of Iran, 659 F.Supp.2d 20 (D.D.C. 2009), Valore v. Islamic

Republic of Iran, 700 F.Supp.2d 52 (D.D.C. 2010), and Havlish v. bin Laden, 2012 WL 3090979

(S.D.N.Y. 2012). See also Findings of Fact and Conclusions of Law entered by the Honorable

George B. Daniels in Havlish, et al. v. bin Laden, et al. on December 22, 2001.

       91.     Since the time Iran was designated by the State Department as a state sponsor of

terrorism, a large body of evidence has been collected and analyzed which shows conclusively that

Iran views terrorism as an instrument of state policy, like diplomacy or military power - a tool to

be used to further political objectives. The evidence shows that Iran has, over the years, directly




                                                 30
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 31 of 70



carried out assassinations, bombings and other terrorist acts against its enemies, and Iran has also

carried out such terrorist acts through its terrorist proxy, Hezbollah. Iran has also provided direct

and indirect support to international terrorist groups, sometimes directly, and other times through

Hezbollah, in the form of money, training, sanctuary, documentation, intelligence, weapons and

other types of assistance. Al-Qaeda is one such terrorist organization that has received direct and

material support from Iran and Hezbollah.

       92.     To carry out its policy of terrorism and support for terrorist groups, Iran has created

and used government organizations including intelligence ministries, the military, and various

types of quasi-governmental companies and entities which are directly answerable to, and receive

instructions from, the Islamic regime in power in Iran. Some of these entities are named herein as

state actors, i.e. part and parcel of the Islamic Republic of Iran; others are named herein as the

“Instrumentality Defendants.”

       93.     As described herein, Iran acted through its officials, officers, agents, employees,

agencies and instrumentalities in providing direct and material support, and resources, to

Defendant al-Qaeda. The support provided by Iran included assistance in, and contribution to, the

preparation and execution of the plans that culminated in the hijacked flights and the extrajudicial

killings of the 9/11 Decedents.

       94.     The following individuals and governmental entities of Iran are named as

Defendants in this action:

               (a)     Ayatollah Ali Hoseini-Khamenei (“Khamenei”), is the most important and

       powerful official in Iran. Ayatollah Khamenei has been the Supreme Leader of the Islamic

       Republic of Iran since 1989. Khamenei is the commander-in-chief of the armed forces,

       appoints the head of each military service, declares war and peace for the nation-state of




                                                 31
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 32 of 70



 Iran, appoints the head of Iran's judiciary, and he may dismiss the elected president of Iran,

 among many other powers outlined in Article 110 of the Iranian Constitution. Ayatollah

 Khamenei's power is, as his title suggests, supreme. He is the head of state, and, for all

 intents and purposes, Khamenei is the Iranian government. Khamenei is certainly - by far

 - the most powerful person in the Iranian government. His term of office is unlimited.

 Defendant Khamenei has a long record of direct involvement in Iran's material support for

 terrorism. In the late 1990s, Ayatollah Khamenei formed a special intelligence apparatus

 that reported directly to him and worked under his direct control. This special intelligence

 apparatus has engaged in the planning, support, and direction of terrorism. Khamenei has

 been found to be an instrumentality of Iran for purposes of liability and damages under the

 Foreign Sovereign Immunities Act. See, e.g., Flatow v. Islamic Republic if Iran, 999

 F.Supp. 1 (D.D.C. 1998). As head of the Iranian state, Khamenei is responsible for

 formulating and executing the nation’s policy of supporting terrorism and terrorist groups

 such as al-Qaeda. As a government agent, Khamenei maintains a presence in the United

 States through the Permanent Representative of the Islamic Republic of Iran to the United

 Nations 622 Third Avenue, 34th Floor New York, N.Y. 10017, or through the Iranian

 Interest Section c/o the Embassy of Pakistan, 2204 Wisconsin Avenue, NW, Washington,

 D.C. 20007.

        (b)     Estate of Ali Akbar Hashemi Rafsanjani, Deceased (“Rafsanjani”), is the

 Estate of one of the wealthiest individuals in Iran, who held a number of top positions in

 Iran's government. From 1989 to 1997, Rafsanjani was the president of Iran; from 1981 to

 1989, he was the speaker of the Iranian parliament. Rafsanjani was the head of two

 important bodies established by the Iranian Constitution: the Assembly of Experts and the




                                          32
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 33 of 70



 Expediency Council. Defendant Rafsanjani had a long record of direct involvement in

 Iran's material support for terrorism. Rafsanjani was instrumental in planning, sponsoring

 and hosting several meetings in Iran with leaders of al-Qaeda and other worldwide

 terrorists. It was at these meetings that the plans for the September 11, 2001, terrorist

 attacks were discussed and finalized. As a government agent, Rafsanjani maintained a

 presence in the United States through the Permanent Representative of the Islamic

 Republic of Iran to the United Nations 622 Third Avenue, 34th Floor New York, N.Y.

 10017, or through the Iranian Interest Section c/o the Embassy of Pakistan, 2204 Wisconsin

 Avenue, NW, Washington, D.C. 20007. In addition, it is believed that Rafsanjani held

 financial interests in several properties throughout the United States.

        (c)     Iran’s Ministry of Information and Security (“MOIS”) is a political

 subdivision of the nation-state the Islamic Republic of Iran. This agency has core functions

 which are governmental, not commercial, in nature. This agency was established by law,

 its head is appointed by the president subject to confirmation by the parliament, its budget

 is proposed by the president and approved by the parliament, and its funding comes almost

 entirely from general tax revenues. Iran’s MOIS is a well-funded and skilled intelligence

 agency with an annual budget between $100 million and $400 million. MOIS has been a

 key instrument of the government of Iran for its material support of terrorist groups like

 Hezbollah and as a terrorist agency of the Iranian government. Many of the U.S. State

 Department reports on global terrorism over the past twenty-five (25) years refer to MOIS

 as Iran's key facilitator and director of terrorist attacks. MOIS has been found to be an

 instrumentality of Iran for purposes of liability and damages under the Foreign Sovereign

 Immunities Act. See, e.g., Sutherland. v. Islamic Republic of Iran, 151 F.Supp.2d 27




                                          33
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 34 of 70



 (D.D.C. 2001). With a large budget and extensive organization, MOIS is one of the most

 powerful ministries in the Iranian government. The ministry has traditionally operated

 under the guidance of the Velayat–e Faqih apparatus of the Supreme Leader.

        (d)     The Islamic Revolutionary Guard Corps (“IRGC”) is a political/military

 subdivision of the nation-state the Islamic Republic of Iran. This agency has core functions

 which are governmental in nature. The IRGC was established by the Iranian constitution,

 which sets forth the IRGC's responsibilities and powers. The IRGC reports directly to

 Iran's Supreme Leader, and it operates as an agent and instrumentality of the Supreme

 Leader himself. The IRGC is a military force parallel to the regular Iranian military and to

 the formal governmental structure. The IRGC’s funding comes in large part from general

 tax revenues, yet the IRGC also owns and controls hundreds of companies and commercial

 interests, and it holds billions of dollars in military, business, and other assets and

 government contracts. The IRGC has a special foreign division, known as the Qods (or

 Quds or “Jerusalem”) Force, which is the arm of the IRGC that works with militant

 organizations abroad and promotes terrorism overseas. The Qods Force has a long history

 of engaging in coups, insurgencies, assassinations, kidnappings, bombings, and arms

 dealing, and it is one of the most organized, disciplined, and violent terrorist organizations

 in the world. The U.S. State Department has designated the IRGC as a “foreign terrorist

 organization,” and the U.S. Treasury Department has designated the IRGC-Qods Force as

 a “terrorist organization.” As a government agency, the IRGC maintains a presence in the

 United States through the Permanent Representative of the Islamic Republic of Iran to the

 United Nations 622 Third Avenue, 34th Floor New York, N.Y. 10017, or through the

 Iranian Interest Section c/o the Embassy of Pakistan, 2204 Wisconsin Avenue, NW,




                                          34
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 35 of 70



 Washington, D.C. 20007.

        (e)     Iran’s Ministry of Economic Affairs and Finance (“IMEAF”) is a political

 subdivision of the nation-state the Islamic Republic of Iran located at Sour Esrafil Street,

 Bab Homayoun Avenue, Tehran, Iran.           This agency has core functions which are

 governmental, not commercial, in nature. This agency was established by law, its head is

 appointed by the president subject to confirmation by the parliament, its budget is proposed

 by the president and approved by the parliament, and its funding comes almost entirely

 from general tax revenues. All Iranian government ministries are responsible for carrying

 out the policies of the Iranian government, among them state support for terrorism. The

 IMEAF, as a government agency, maintains a presence in the United States through the

 Permanent Representative of the Islamic Republic of Iran to the United Nations 622 Third

 Avenue, 34th Floor New York, N.Y. 10017, or through the Iranian Interest Section c/o the

 Embassy of Pakistan, 2204 Wisconsin Avenue, NW, Washington, D.C. 20007. The

 IMEAF funnels funds to the Iranian government with knowledge that the Iranian

 government uses those funds to support its own terrorist activities as well as those of

 Defendant Hezbollah and al-Qaeda.

        (f)     Iran’s Ministry of Commerce (“IMOC”) is a political subdivision of the

 nation-state the Islamic Republic of Iran located at 492 Valy-e Asr Avenue Between

 Taleghani Crossroad and Valy-e Asr Square, Tehran, Iran. This agency has core functions

 which are governmental, not commercial, in nature. This agency was established by law,

 its head is appointed by the president subject to confirmation by the parliament, its budget

 is proposed by the president and approved by the parliament, and its funding comes almost

 entirely from general tax revenues. All Iranian government ministries are responsible for




                                         35
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 36 of 70



 carrying out the policies of the Iranian government, among them state support for terrorism.

 The IMOC, as a government agency, maintains a presence in the United States through the

 Permanent Representative of the Islamic Republic of Iran to the United Nations 622 Third

 Avenue, 34th Floor New York, N.Y. 10017, or through the Iranian Interest Section c/o the

 Embassy of Pakistan, 2204 Wisconsin Avenue, NW, Washington, D.C. 20007. The IMOC

 funnels funds to the Iranian government with knowledge that the Iranian government uses

 those funds to support its own terrorist activities as well as those of Defendant Hezbollah

 and al-Qaeda.

        (g)      Iran’s Ministry of Defense and Armed Forces Logistics (“IMDAFL”) is a

 political/military subdivision of the nation-state the Islamic Republic of Iran located at Ali

 Shamkhani Dabestan Street, Seyyed Khandan Bridge, Resalat Expressway, Tehran, Iran.

 This agency has core functions which are governmental, not commercial, in nature. This

 agency was established by law, its head is appointed by the president subject to

 confirmation by the parliament, its budget is proposed by the president and approved by

 the parliament, and its funding comes almost entirely from general tax revenues. All

 Iranian government ministries are responsible for carrying out the policies of the Iranian

 government, among them state support for terrorism. The IMDAFL, as a government

 agency, maintains a presence in the United States through the Permanent Representative

 of the Islamic Republic of Iran to the United Nations 622 Third Avenue, 34th Floor New

 York, N.Y. 10017, or through the Iranian Interest Section c/o the Embassy of Pakistan,

 2204 Wisconsin Avenue, NW, Washington, D.C. 20007. The IMDAFL funnels funds to

 the Iranian government with knowledge that the Iranian government uses those funds to

 support its own terrorist activities as well as those of Defendant Hezbollah and al-Qaeda.




                                          36
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 37 of 70



        (h)      Iran’s Ministry of Petroleum (“IMOP”) is a political subdivision of the

 nation-state the Islamic Republic of Iran located at Hafez Crossing, Taleghani Avenue,

 Before Hafez Bridge, Tehran, Iran.         This agency has core functions which are

 governmental, not commercial, in nature. This agency was established by law, its head is

 appointed by the president subject to confirmation by the parliament, its budget is proposed

 by the president and approved by the parliament, and its funding comes almost entirely

 from general tax revenues. All Iranian government ministries are responsible for carrying

 out the policies of the Iranian government, among them state support for terrorism. The

 affiliated entities of IMOP are Defendant National Iranian Gas Company, Defendant

 National Iranian Petrochemical Company and the Iranian Offshore Oil Company. IMOP

 maintains a presence in the United States through the Permanent Representative of the

 Islamic Republic of Iran to the United Nations 622 Third Avenue, 34th Floor New York,

 N.Y. 10017, or through the Iranian Interest Section c/o the Embassy of Pakistan, 2204

 Wisconsin Avenue, NW, Washington, D.C. 20007. IMOP, in conjunction with and

 through these affiliated entities, generates substantial money that is used by the Iranian

 government to fund its terrorist activities, including its support of Defendant Hezbollah

 and al-Qaeda.

                              The Instrumentality Defendants

 95.    The following Defendants are instrumentalities of the Islamic Republic of Iran:

        (a)      Central Bank of Iran, a/k/a Bank Markazi (“CBI”), is a financial institution

 owned and controlled by the Iranian government. The main offices of the CBI are located

 at No. 144, Mirdamad Boulevard, Tehran, Iran. CBI, as a government-controlled entity,

 maintains a presence in the United States through the Permanent Representative of the




                                          37
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 38 of 70



 Islamic State of Iran to the United Nations, 360 Lexington Avenue, 11th Floor, New York,

 NY10017, or through the Iranian Interest Section c/o the Embassy of Pakistan, 2204

 Wisconsin Avenue, NW, Washington, D.C. 20007. The main offices of the CBI are located

 at No. 198 Mirdamad Boulevard, Tehran, Iran. CBI keeps accounts for, grants loans to

 and otherwise funnels funds to the Iranian government with knowledge that the Iranian

 government uses those funds to support its own terrorist activities as well as those of

 Defendant Hezbollah and al-Qaeda.

        (b)     National Iranian Oil Company (“NIOC”) is an Iranian corporation owned

 and controlled by the Iranian government located at the National Iranian Oil Company

 Building, Hafez Crossing, Taleghani Avenue, Tehran, Iran. NIOC, as a government-

 controlled entity, maintains a presence in the United States through the Permanent

 Representative of the Islamic Republic of Iran to the United Nations 622 Third Avenue,

 34th Floor New York, N.Y. 10017, or through the Iranian Interest Section c/o the Embassy

 of Pakistan, 2204 Wisconsin Avenue, NW, Washington, D.C. 20007. NIOC funnels funds

 to the Iranian government with knowledge that the Iranian government uses those funds to

 support its own terrorist activities as well as those of Defendant Hezbollah and al-Qaeda.

        (c)     National Iranian Tanker Company (“NITC”) is an Iranian corporation

 owned and controlled by the Iranian government located at 65 Shahid Atefi Street, Africa

 Expressway, Tehran, Iran. NITC, as a government-controlled entity, maintains a presence

 in the United States through the Permanent Representative of the Islamic Republic of Iran

 to the United Nations 622 Third Avenue, 34th Floor New York, N.Y. 10017, or through

 the Iranian Interest Section c/o the Embassy of Pakistan, 2204 Wisconsin Avenue, NW,

 Washington, D.C. 20007. NITC funnels funds to the Iranian government with knowledge




                                         38
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 39 of 70



 that the Iranian government uses those funds to support its own terrorist activities as well

 as those of Defendant Hezbollah and al-Qaeda.

        (d)      National Iranian Gas Company (“NIGC”) is an Iranian corporation owned

 and controlled by the Iranian government located at National Iranian Gas Company

 Building, South Aban Street, Karimkhan Blvd., P.O. Box 15875, Tehran, Iran. NIGC, as

 a government-controlled entity, maintains a presence in the United States through the

 Permanent Representative of the Islamic Republic of Iran to the United Nations 622 Third

 Avenue, 34th Floor New York, N.Y. 10017, or through the Iranian Interest Section c/o the

 Embassy of Pakistan, 2204 Wisconsin Avenue, NW, Washington, D.C. 20007. NIGC

 funnels funds to the Iranian government with knowledge that the Iranian government uses

 those funds to support its own terrorist activities as well as those of Defendant Hezbollah

 and al-Qaeda.

        (e)      National Iranian Petrochemical Company (“NIPC”) is an Iranian

 corporation owned and controlled by the Iranian government located at No. 144, North

 Sheikh Bahaie Avenue, P.O. Box 19395-6896, Tehran, Iran. NIPC, as a government-

 controlled entity, maintains a presence in the United States through the Permanent

 Representative of the Islamic Republic of Iran to the United Nations 622 Third Avenue,

 34th Floor New York, N.Y. 10017, or through the Iranian Interest Section c/o the Embassy

 of Pakistan, 2204 Wisconsin Avenue, NW, Washington, D.C. 20007. NIPC funnels funds

 to the Iranian government with knowledge that the Iranian government uses those funds to

 support its own terrorist activities as well as those of Defendant Hezbollah and al-Qaeda.

        (i)      Iran Airlines, a/k/a Iran Air (“Iran Air”), is an Iranian corporation owned

 and controlled by the Iranian government located at Mehrabad Airport, P.O. Box 13185-




                                          39
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 40 of 70



 775, Tehran, Iran. Iran Air, as a government-controlled entity, maintains a presence in the

 United States through the Permanent Representative of the Islamic Republic of Iran to the

 United Nations 622 Third Avenue, 34th Floor New York, N.Y. 10017, or through the

 Iranian Interest Section c/o the Embassy of Pakistan, 2204 Wisconsin Avenue, NW,

 Washington, D.C. 20007.        Iran Air funnels funds to the Iranian government with

 knowledge that the Iranian government uses those funds to support its own terrorist

 activities as well as those of Defendant Hezbollah and al-Qaeda. In addition, Iran Air

 knowingly assists Iran’s efforts to export terrorism by transporting individual terrorists to

 destinations for the purpose of committing terrorist acts in foreign countries.

        (j)     Hezbollah (alternatively spelled “Hizballah”) is a surrogate of Iran’s MOIS

 through which the Iranian government executes many of its terrorist plans. The goal of

 Hezbollah was to bring the ideals of the Islamic Revolution in Iran to Lebanon. Hezbollah

 is funded, directed and controlled by the Iranian government. President Clinton issued

 Executive Order 12947 on January 23, 1997, which named Hezbollah a Specially

 Designated Terrorist, along with 11 other organizations which had committed, or posed a

 significant risk of committing, acts of violence which threatened to disrupt the Middle East

 peace process. See 60 Fed. Reg. 5079 (Jan. 23, 1997). On October 8, 1997, the U.S.

 Department of State further designated Hezbollah as a Foreign Terrorist Organization

 pursuant to the Immigration and Nationality Act, 8 U.S.C. §1189. See 62 Fed. Reg. 52650

 (Oct. 8, 1997). A Foreign Terrorist Organization is one that engages in terrorist activity,

 retains the capability and intent to engage in terrorist activity, and whose terrorist activity

 threatens the security of U.S. nationals or the United States. In the wake of the attacks of

 September 11, 2001, which serve as the basis of this Complaint, President Bush issued




                                           40
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 41 of 70



       Executive Order 13224, which identified 12 individuals and 15 entities which were a

       continuing and immediate threat to the security of U.S. nationals and the United States.

       See 66 Fed. Reg. 49079 (Sept. 23, 2001). Pursuant to this Order, the U.S. Department of

       State listed Hezbollah as a Specially Designated Global Terrorist. See Fed. Reg. 12633

       (Mar. 19, 2002). Hezbollah, as a government agency, maintains a presence in the United

       States through the Permanent Representative of the Islamic State of Iran to the United

       Nations, 360 Lexington Avenue, 11th Floor, New York, NY 10017, or through the Iranian

       Interest Section c/o the Embassy of Pakistan, 2204 Wisconsin Avenue, NW, Washington,

       D.C. 20007, or through the Permanent Representative of Lebanon to the United Nations,

       866 United Nations Plaza, Room 531-533, New York, NY 10017.

              At all relevant times, Iran used the Instrumentality Defendants to further its funding

       and support of terrorist activities against the United States and its citizens, including its

       support for Defendant Hezbollah and al-Qaeda.

                                 FACTUAL BACKGROUND

                                    Background of al-Qaeda

       96.    In or about 1989, Osama bin Laden, Muhammad Atef and others founded an

international terrorist group that became known as al-Qaeda (“the Base”). Osama bin Laden was

the “emir” (prince) of al-Qaeda and was its leader at all relevant times. Members of al-Qaeda

pledged an oath of allegiance (called a “bayat”) to Osama bin Laden and al-Qaeda.

       97.    From 1989 until about 1991, al-Qaeda was headquartered in the Islamic Emirate of

Afghanistan and Peshawar, Pakistan. In or about 1991, the leadership of al-Qaeda, including its

emir, Osama bin Laden, relocated to the Sudan. Al-Qaeda was headquartered in the Sudan from

approximately 1991 until approximately 1996 but also maintained a presence and activities in




                                                41
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 42 of 70



various parts of the world. In 1996, Osama bin Laden and other members of al-Qaeda relocated

again to the Islamic Emirate of Afghanistan.

        98.     Bin Laden and al-Qaeda violently opposed the United States for several reasons.

First, the United States was regarded as an “infidel nation” because it was not governed in a manner

consistent with the group's extremist interpretation of Islam. Second, the United States was viewed

as providing essential support for other “infidel” governments and institutions. Third, al-Qaeda

opposed the involvement of the United States armed forces in the Gulf War in 1991 and in

Operation Restore Hope in Somalia in 1992 and 1993. In particular, al-Qaeda opposed the

continued presence of American military forces in Saudi Arabia (and elsewhere on the Arabian

peninsula) following the Gulf War. Fourth, al-Qaeda opposed the United States Government

because of the arrest, conviction and imprisonment of persons belonging to al-Qaeda or its

affiliated terrorist groups or those with whom it worked. For these and other reasons, bin Laden

declared jihad, or holy war, against the United States, which he carried out through al-Qaeda and

its affiliated organizations.

        99.     At relevant times, al-Qaeda functioned both on its own and through terrorist

organizations that operated under its umbrella, including Egyptian Islamic Jihad, which was led

by Ayman al-Zawahiri, the Islamic Group (also known as “el Gamaa el Islamia” or simply

“Gamaa't”), and a number of jihad groups in other countries, including the Sudan, Egypt, Saudi

Arabia, Yemen, Somalia, Eritrea, Djibouti, Afghanistan, Pakistan, Bosnia, Croatia, Albania,

Algeria, Tunisia, Lebanon, the Philippines, Tajikistan, Azerbaijan, the Kashmiri region of India

and the Chechnyan region of Russia. Al-Qaeda also maintained cells and personnel in a number

of countries to facilitate its activities, including Kenya, Tanzania, the United Kingdom, Germany,

Canada, Malaysia, and the United States.




                                                42
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 43 of 70



        100.    Al-Qaeda had a command and control structure which included a “majlis al shura”

(or consultation council) which discussed and approved major undertakings, including terrorist

operations. Al-Qaeda also had a “military committee” which considered and approved “military”

matters.

        101.    Bin Laden and al-Qaeda forged alliances with representatives of the government of

Iran, and its associated terrorist group Hezbollah, for the purpose of working together against their

perceived common enemy in the West, the United States.

        102.    At relevant times, bin Laden and al-Qaeda sponsored, managed, and/or financially

supported training camps in Afghanistan. Those camps were used to instruct members and

associates of al-Qaeda and its affiliated terrorist groups in the use of firearms, explosives, chemical

weapons, and other weapons of mass destruction. In addition to providing training in the use of

various weapons, these camps were used to conduct operational planning against United States

targets around the world and experiments in the use of chemical and biological weapons. These

camps were also used to train al-Qaeda members in security and counterintelligence methods, such

as the use of codes and passwords, and to teach members and associates of al-Qaeda about

traveling to perform operations. For example, al-Qaeda instructed its members and associates to

dress in “Western” attire and to use other methods to avoid detection by security officials. The

group also taught its members and associates to monitor media reports of its operations to

determine the effectiveness of their terrorist activities.

        103.    During the time from about 1996 when al-Qaeda operated from its headquarters in

the Afghanistan, bin Laden and al-Qaeda forged close relations with the ruling regime, known as

the “Taliban,” and Taliban leader Muhammad Omar. Bin Laden openly informed other al- Qaeda

members and associates outside Afghanistan of their support of, and alliance with, the Taliban and




                                                  43
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 44 of 70



Omar.

        104.    One of the principal goals of al-Qaeda was to drive the United States armed forces

out of Saudi Arabia (and elsewhere on the Arabian peninsula) and Somalia by violence. These

goals eventually evolved into a declaration of jihad (holy war) against America and all Americans.

Members of al-Qaeda issued fatwahs (rulings on Islamic law) indicating that such attacks on

Americans were both proper and necessary.

        105.    Like Iran, al-Qaeda and bin Laden used terrorism as an instrument of policy, as a

tool to be used to further political objectives. Al-Qaeda has, over the years, directly carried out

murders, bombings and other terrorist acts against its enemies. It has also provided direct and

indirect support to other international terrorist groups and received support in return, often in the

form of money, training, sanctuary, documentation, intelligence, weapons and other types of

assistance.

        106.    Al-Qaeda has often used operatives such as the hijackers to actively engage in

terrorist activities against the United States and its citizens. In conducting those terrorist activities,

al-Qaeda received financial, logistical and other material support from Iran other foreign states.

                          Iran’s Sponsorship of Terrorism and al-Qaeda

        107.    For many years, the Department of State has included Iran among the state sponsors

of terrorism. Indeed, the Department of State has repeatedly described Iran as “the most active”

state sponsor of terrorism.

        108.    At relevant times, Iran provided material support to bin Laden and al-Qaeda, often

through Iran’s state-sponsored terrorist organization, Hezbollah. That support included advice and

assistance in planning attacks against American targets, as well as financial and logistical support

for particular operations such as the 9/11 attacks.




                                                   44
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 45 of 70



        109.    Imad Fayez Mughniyah (a/k/a Hajj Radwan) was, for decades prior to his death in

February 2008, the terrorist operations chief of Hizballah. Mughniyah was, since the early 1980s,

affiliated with the Islamic regime in Iran, and he lived in Iran for many years. Imad Mughniyah

was an agent of the Iranian regime. Imad Mughniyah had a direct reporting relationship to Iranian

intelligence and a direct role in Iran’s sponsorship of terrorist activities.

        110.    While Osama bin Laden and al-Qaeda were headquartered in Sudan in the early

1990s, Hassan al Turabi fostered the creation of a foundation and alliance for combined Sunni and

Shi’a Muslim opposition to the United States and the West, an effort that was agreed to and joined

by Osama bin Laden and Ayman al Zawahiri, leaders of al-Qaeda, and by the leadership of Iran.

        111.    The well-known historical religious division between Sunni and Shi’a Muslims did

not pose an insurmountable barrier to cooperation in regard to terrorist operations by radical

Islamic leaders and terrorists. Iran, which is largely Shiite, and its terrorist proxy organization,

Hizballah, also Shiite, entered into an alliance with al-Qaeda, which is Sunni, to work together to

conduct terrorist operations against the United States during the 1990s and continuing through,

and after, September 11, 2001.

        112.    In 1991 or 1992, discussions in Sudan between al-Qaeda and Iranian operatives led

to an agreement to cooperate in providing support for actions carried out primarily against Israel

and the United States. Thereafter, senior al Qaeda operatives and trainers traveled to Iran to receive

training in explosives. Osama bin Laden also sent senior aides to Iran for training with the IRGC

and to Lebanon for training with Hezbollah.

        113.    On October 31, 1991, Iran hosted the International Conference for the Support of

the Muslim Palestinian People’s Revolution, which was attended by radical Palestinian groups,

both Islamic and secular. The conference established a permanent secretariat, funded by Iran, to




                                                   45
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 46 of 70



coordinate pro-intifada activities. In doing so, Iran tightened its ties to the radical groups

Palestinian HAMAS and Islamic Jihad.

        114.    At various times in or about 1992 and 1996, bin Laden and other ranking members

of al-Qaeda made it known that they favored a policy under which al-Qaeda would put aside its

differences with Shiite Muslim terrorist organizations, including the government of Iran and its

affiliated terrorist group Hezbollah, in order to coordinate attacks against their perceived common

enemy, the United States.

        115.    On or before 1994, al-Qaeda forged an alliance with the National Islamic Front of

Sudan and with representatives of the government of Iran, and its associated terrorist group

Hezbollah, for the purpose of working together against the United States and other perceived

common targets.

        116.    Hezbollah is financed by the Iranian government.         The amounts of Iranian

government contributions to Hezbollah have varied over the years, ranging from an estimated 15-

20 million dollars annually, to as much as 150-300 million dollars annually. Sheikh Subhi al-

Tufeili, Hezbollah’s first leader, stated:

                To deny the Iranian connection to Lebanon’s Hezbollah would be like
                denying that the sun provides light to the earth. Who can deny such a
                thing?

        117.    Hezbollah’s manifesto, as declared by Hezbollah’s spokesman, Sheikh Ibrahim al-

Amin states:

                We, the sons of Hezbollah’s Nation in Lebanon, whose vanguard
                God has given victory in Iran and which has established the
                nucleus of the world’s central Islamic state, abide by the orders of
                a single wise and just command currently embodied in the supreme
                examples of Ayatollah Khomeini.

                From this basis, we in Lebanon are not a closed organizational
                structural party, nor are we a narrow political framework, but we



                                                46
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 47 of 70



               are a nation interconnecting with all Muslims of the World. We
               are linked by a strong ideological and political connection - Islam.

               From here what befalls the Muslims in Afghanistan, Iraq, the
               Philippines or anywhere else verily afflicts the body of our own
               Islamic nation of which we are an inseparable part, and moved to
               confront it on the basis of our main legal obligation in light of the
               political view decided by our leader Wilayat al-Faqih [Ayatollah
               Khomeini].

       118.    In 1993, in a meeting in Khartoum, Sudan, arranged by Ali Mohamed, a confessed

al Qaeda terrorist and trainer now in a U.S. prison, Osama bin Laden and Ayman al Zawahiri met

directly with Iran’s master terrorist Imad Mughniyah and Iranian officials, including IRGC

Brigadier General Mohammad Baqr Zolqadr, a highly placed member of the Iranian terrorism

apparatus. At the 1993 Khartoum conference, representatives of Iran, Hezbollah, and al Qaeda

worked out an alliance of joint cooperation and support on terrorism. Ali Mohamed, who was

charged with the 1998 bombing of the two United States Embassies in Africa, testified as follows

during his guilty plea hearing on October 20, 2000:

               I was aware of certain contacts between al-Qaeda and al Jihad
               organization, on one side, and Iran and Hezbollah on the other side. I
               arranged security for a meeting in the Sudan between Mughaniyah,
               Hezbollah’s chief, and bin Laden. Hezbollah provided explosives training
               for al-Qaeda and al Jihad. Iran supplied Egyptian Jihad with weapons.
               Iran also used Hezbollah to supply explosives that were disguised to look
               like rocks.

       119.    The 1993 meeting in Khartoum led to an ongoing series of communications,

training arrangements, and operations among Iran and Hezbollah and al- Qaeda. Osama bin Laden

sent more terrorist operatives to Hezbollah training camps operated by Imad Mughniyah and the

IRGC in Lebanon and Iran. Among other tactics, Hezbollah taught bin Laden’s al-Qaeda

operatives how to bomb large buildings, and Hezbollah also gave the al-Qaeda operatives training

in intelligence and security.




                                                 47
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 48 of 70



       120.    Throughout the 1990s, the al-Qaeda/Iran/Hezbollah terrorist training arrangement

continued. Imad Mughniyah himself coordinated these training activities, including training of al-

Qaeda personnel, with Iranian government officials in Iran and with IRGC officers working

undercover at the Iranian embassy in Beirut, Lebanon.

       121.    As a result of the creation of this terrorist alliance, al-Qaeda’s Ayman al Zawahiri

repeatedly visited Tehran during the 1990s and met with officers of MOIS, including chief Ali

Fallahian, and Qods Force chief Ahmad Vahidi.

       122.    At all times, Iran’s Supreme Leader, Defendant Ayatollah Khamenei, was fully

aware that Iran and Hezbollah were training foreign terrorists.

       123.    On June 7, 1996, Iran’s spiritual leader, Ayatollah Ali Khamenei, declared that

Hezbollah must reach “all continents and all countries.”

       124.    In early June of 1996, Iran organized a pan-Islamist summit which had a primary

objective of establishing an international coordination committee to oversee anticipated escalation

in hostilities. Ayatollah Ahmad Jannati, a close associate of Ayatollah Khameini, emerged as the

spokesperson for the working group. The meeting was organized jointly by the Supreme Council

for Intelligence Affairs and IRCG (Iranian Revolutionary Guard Corps) high command. Attending

the working group were the following: Ramadan Shallah (head of the Palestine Islamic Jihad);

Ahmad Salah, a.k.a. Mamdouh Mahmoud Salim (Egyptian Islamic Jihad); Imad Mughniyah

(Hezbollah); Muhammad Ali Ahmad (a representative of al-Qaeda and Osama Bin Laden); Ahmad

Jibril (head of the Popular Front for the Liberation of Palestine-General Command); Imad al-Alami

and Mustafa al-Liddawi (HAMAS); and Abdullah Ocalan (Kurdish People Party). The summit

participants agreed on the unification of their financial system and training.

       125.    In or about July 1996, Osama bin Laden met with an Iranian intelligence official in




                                                 48
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 49 of 70



Afghanistan.

       126.    In early October 1996, bin Laden visited Tehran for consultations. One of the

issues addressed was the unification of various Egyptian terrorist organizations.          Iranian

intelligence Minister Ali Fallahian chaired the meeting with representatives from the Iranian

Interior Ministry, Islamic Guidance Ministry, and Foreign Ministry. Among the Egyptians

attending were the Tehran-based aide of Ayman al Zawahiri, Kamal Ujayzah, and Mustafa

Hamzah. The Iranians discussed specific long-term operational plans and explained to the

Egyptian attendees that the degree of Iran’s support depended on the extent of their unity. The

Egyptian attendees agreed to form a unified command with Osama bin Laden for operational

purposes.

       127.    In or about mid-September 1997, the Iranian leadership met to discuss the new

course of the anti-American struggle. The participants included Iran’s supreme and spiritual leader

Ayatollah Ali Khamenei. Also present were newly-elected president Mohammad Khatami, former

president Ali Akbar Hashemi-Rafsanjani, and the minister of intelligence, Qurban Ali Dari

Najafabadi. Other participants in this conference were: General Rahim Safavi (the Commander-

in-Chief of the IRGC); General Mohsen Rezai (former Commander-in-Chief of IRGC, later

responsible for reorganizing the Iranian security services and their networks); Ali Fallahian

(former intelligence minister); Mohammed Mohammadi Rayshahri (former intelligence minister,

present as Khamenei’s special adviser on intelligence affairs); Hossein Sheikh-ol-Islam (Iran’s

former deputy foreign minister and once again director on the Office of Liberation Movements);

Ali Akbar Mohtashemi; General Diya Sayfi (the commander of the IRGC forces in Lebanon);

members of the Supreme National Security Council; and senior IRGC and intelligence officials.

       128.    In or about September 20-23, 1997, Iranian intelligence organized a major summit




                                                49
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 50 of 70



of terrorist leaders from all over the world. Among the participants were: Imad Mughniyah and

Abdul-Hadi Hammadi (Hezbollah); Ayman al-Zawahiri (Egyptian Islamic Jihad); Ahmad Jibril

(chief of the Popular Front for the Liberation of Palestine-General Command PFLP-GC); Osama

Abu-Hamden and Imad al-Alami (HAMAS); Ramadan al-Shallah (chief of Palestinian Islamic

Jihad); and three commanders representing branches of Hezbollah in the Persian Gulf States.

       129.    Participants at the summit examined the Islamists’ ability to escalate terrorism

against the United States and the West. Several senior Iranian officials addressed the summit and

ordered the terrorist leaders to be ready to launch an unprecedented international terrorist

campaign.

       130.    In or about late September 1997, the Iranian leadership met again to discuss the

course of the forthcoming terrorism offensive in light of the resolutions and findings of the recent

international terrorist summit.

       131.    In the second half of November 1997, Ayatollah Ali Khamenei convened a meeting

with General Rahim Safavi and Ahmad Vahidi, the former commander of al-Quds Forces, to

discuss the establishment of a new elite terrorist force to carry out spectacular, but deniable,

terrorist strikes against the United States and the West.

       132.    Al-Qaeda telephone bills of international calls between 1996 and 1998 were

analyzed by United States investigators, showing that nearly 10% of the outgoing calls from

Afghanistan went to Iran.

       133.    The creation of the Iran/Hezbollah/al-Qaeda terrorist alliance, which began in the

early 1990s, and during which Hezbollah terror chief Imad Mughniyah oversaw the training

activities of members of various terrorist groups until his death in 2008, resulted in a string of

deadly terrorist strikes aimed directly at the U.S. and its allies. Among these terrorist attacks were




                                                 50
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 51 of 70



the following: in March 1992, a Hezbollah terrorist team operating under Mughniyah’s command

truck-bombed the Israeli embassy in Buenos Aires, Argentina; on February 26, 1993, the first

World Trade Center bombing by al-Qaeda operatives occurred; a few months later, an al-Qaeda

conspiracy to bomb several New York City landmarks, including the Lincoln Tunnel and the

Holland Tunnel, was disrupted; in July 1994, Imad Mughniyah and a Hezbollah team, under the

direction of Iran, MOIS, and the IRGC, truck bombed the Asociación Mutual Israelita Argentina

(“AMIA”), the Jewish cultural center in Buenos Aires; in December 1994, Algerian terrorists

associated with al Qaeda hijacked a French airliner, intending to crash it into the Eiffel Tower in

Paris, a precursor to 9/11; on July 7, 1995, Ayman al Zawahiri’s Egyptian gunmen, supported,

trained, and funded by Iran, attempted to assassinate Egyptian President Hosni Mubarak near

Addis Ababa, Ethiopia; on June 25, 1996, Saudi Hezbollah terrorists, acting on directions from

Iran and under planning by the IRGC Qods Force commander, and with assistance from al-Qaeda,

truck bombed the Khobar Towers housing complex in Dhahran, Saudi Arabia, where U.S. military

servicemen were quartered; on August 7, 1998, two nearly simultaneous truck bombings, carried

out by al- Qaeda under the direction Iran, MOIS, and the IRGC, and with training by Hezbollah,

destroyed the U.S. embassies in Nairobi, Kenya, and Dar-es-Salaam, Tanzania; on October 12,

2000, al- Qaeda suicide bombers attacked the U.S.S. Cole in the harbor of Aden, Yemen.

       134.    According to the State Department’s Patterns of Global Terrorism 2000, Iran

remained the most active state sponsor of terrorism in 2000. It provided increasing support to

numerous terrorist groups, including the Lebanese Hezbollah, HAMAS, and the Palestine Islamic

Jihad (PIJ), which seek to undermine the Middle East peace negotiations through the use of

terrorism.

       135.    The State Department’s Patterns of Global Terrorism 2000 also stated that Iran’s




                                                51
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 52 of 70



“Revolutionary Guard Corps (IRGC) and Ministry of Intelligence and Security (MOIS) continued

to be involved in the planning and execution of terrorist acts and continued to support a variety of

groups that use terrorism to pursue their goals.”

       136.    In January 2001, Dr. Ayman al-Zawahri and other al-Qaeda leaders met with

Iranian intelligence officials near the town of Varamin, just south of Tehran.

       137.    The Iranian delegation was headed by Hojjat-ol eslam Ali Akbar Nateq-Nouri and

included Imad Fayez Mugniyeh, the Lebanese operative and leader of Hezbollah who is credited

with numerous terrorist attacks on Americans. The purpose of the meeting was to plan and

coordinate Iranian support for an upcoming al-Qaeda operation against the United States.

       138.    On May 4, 2001, a second planning meeting between al-Qaeda and Iranian

intelligence officials was held in Iran. Attendees at this planning meeting included Khamenei,

Rafsanjani, and bin Laden’s son, Sa’ad bin Laden. Iranian intelligence memos written in the weeks

following the meeting advise Iranian operatives to be prepared for U.S. retaliation for an attack

planned for September 2001.

                               The September 11 Terrorist Attacks

       139.    During the mid-to-late 1980s, Iran began formulating contingency plans for

asymmetrical or unconventional warfare against the United States, including terrorist operations.

These contingency plans were code-named "Shaitan dar Atash."

       140.    One of the "Shaitan dar Atash" contingency plans was for the hijacking of U.S.

commercial airliners and crashing them into buildings, particularly in New York City and

Washington, D.C. This contingency plan became the blueprint for the 9/11 attacks.

       141.    Defendants Iran and Hezbollah had actual foreknowledge of, and were complicit in

the planning and coordination of the 9/11 attacks upon the United States which were carried out




                                                52
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 53 of 70



by members of defendant al-Qaeda under the direction of Osama bin Laden.

       142.    In the mid-1990s, when the Iran/Hezbollah/al-Qaeda terror alliance was forming,

al Qaeda operative Mustafa Hamid had “negotiated a secret relationship with Iran that allowed

safe transit via Iran to Afghanistan.” This safe Iran-Afghanistan passageway was managed by

defendant MOIS.

       143.    In 2000, Iran facilitated the international travel of al-Qaeda's operatives between

October 2000 and February 2001, including travel of at least eight (8) of the 9/11 hijackers from

Iran into Afghanistan, where bin Laden's training camps were located, and where the 9/11 hijackers

trained for the 9/11 operation. Iran thus provided essential material and direct support for the 9/11

attacks.

       144.    The Iranian government materially and directly supported the 9/11 terrorist travel

operation was by ordering its border inspectors not to place telltale Iranian stamps in the passports

of these future hijackers traveling to and from Afghanistan via Iran. Eight to fourteen of the 9/11

hijackers transited Iran on their way to or from Afghanistan, and Iranian border inspectors did not

stamp their Saudi passports. The Iranians were aware they were helping operatives who were part

of an organization preparing attacks against the United States. The actions of Iranian border

authorities in refraining from stamping the passports of the Saudi hijackers, vastly increased the

likelihood of the operational success of the 9/11 plot.

       145.    A terrorist agent of Iran and Hezbollah also helped to coordinate other international

travel by the 9/11 hijackers. In October 2000, Imad Mughiyah, the Hezbollah terrorist commander,

visited Saudi Arabia to coordinate future 9/11 hijacker activities there and assisted them in

traveling on to Iran during November 2000. During this time period, on their travels into and out

of Iran, and through Beirut, Lebanon, some of the 9/11 hijackers were accompanied by Mughniyah




                                                 53
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 54 of 70



or his Hezbollah associate.

       146.    The actions of Imad Mughniyah, and his Hezbollah associate(s), in escorting 9/11

hijackers on flights to and from Iran, and coordinating passport and visa acquisition activities in

Saudi Arabia constituted direct and material support for the 9/11 conspiracy.

       147.    Prior to September 11, 2001, al-Qaeda, with the aid, assistance and support of the

Iranian Defendants, planned, funded and coordinated an attack upon American citizens. On

September 11, 2001, nineteen al-Qaeda operatives carried out that heinous attack by hijacking four

airliners laden with jet fuel and causing them to crash into the World Trade Center Towers, the

Pentagon Building and a field in Shanksville, Pennsylvania.

       148.    On September 11, 2001, five of the al-Qaeda hijackers - Mohammed Atta, Abdul

Alomari, Wail al-Shehri, Waleed al-Shehri, and Satam al-Suqami, hijacked American Airlines

Flight 11 carrying 92 persons, bound from Boston to Los Angeles, and crashed it into the North

Tower of the World Trade Center in New York at approximately 8:46 a.m., causing the collapse

of the tower and resulting in the deaths of the 9/11 Decedents.

       149.    On September 11, 2001, five al-Qaeda hijackers - Marwan al-Shehhi, Fayez

Ahmed, a/k/a “Banihammad Fayez,” Ahmed al-Ghamdi, Hamza al-Ghamdi, and Mohand al-

Shehri - hijacked United Airlines Flight 175 carrying 65 persons, bound from Boston to Los

Angeles, and crashed it into the South Tower of the World Trade Center in New York at

approximately 9:02 a.m., causing the collapse of the tower and resulting in the deaths of the 9/11

Decedents.

       150.    On September 11, 2001, five al-Qaeda hijackers - Khalid al-Midhar, Nawaf al-

Hazmi, Hani Hanjour, Salem al-Hamzi, and Majed Moqed - hijacked American Airlines Flight 77

carrying 64 persons, bound from Virginia to Los Angeles, and crashed it into the Pentagon




                                                54
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 55 of 70



Building in Arlington County, Virginia at approximately 9:37 a.m., causing the deaths of the 9/11

Decedents.

       151.    On September 11, 2001, four of the al-Qaeda hijackers - Ziad Jarrah, Ahmed al-

Haznawi, Saaed al-Ghamdi, and Ahmed al-Nami - hijacked United Airlines Flight 93 carrying 45

persons, bound from Newark to San Francisco, and caused it to crash in a field near the town of

Shanksville, Pennsylvania at approximately 10:10 a.m., causing the deaths of the 9/11 Decedents.

       152.     The September 11 terrorist hijackings and attacks referenced above resulted in the

murder of 2,976 Decedents and injuries to many other persons, as well as the deaths of others who

worked thereafter at Ground Zero, the site of the collapsed World Trade Center towers in New

York City. The hijackers used box cutters and knives to commit air piracy and murder on behalf

of al-Qaeda. They were assisted in their terrorist campaign by the Iranian Defendants.

                        Iran’s Support of al-Qaeda After the 9/11 Attacks

       153.    The Iranian Defendants continued to support al-Qaeda after the September 11

attacks. Iran provided material support to al-Qaeda after the 9/11 attacks by providing safe haven

to al-Qaeda leaders and operatives, keeping them safe from retaliation by U.S. forces, which

invaded Afghanistan.

       154.    Former Secretary of Defense Donald Rumsfeld stated on February 3, 2002, “We

have any number of reports that Iran has been permissive and allowed transit through their country

of al-Qaeda.” On February 4, 2002, Rumsfeld elaborated: “We do have a good deal of information

to the effect that al-Qaeda and the Taliban have taken refuge there and others have used it as a

transit point. We have no evidence at all that Iran has tried to stop them, that Iran has tried to turn

them over to us or some other country or to incarcerate these people, the al-Qaeda, a terrorist

network.”




                                                  55
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 56 of 70



        155.   In the late 1990s, al-Qaeda operative Mustafa Hamid had passed communications

between Osama bin Laden and the Government of Iran. In late 2001, while in Tehran, Hamid

negotiated with the Iranians to relocate al-Qaeda operatives and their families to Iran after the 9/11

attacks.

        156.   Pursuant to these negotiations, Iran facilitated the exit from Afghanistan, and into

Iran, of numerous al Qaeda leaders, operatives, and their families when the United States-led multi-

national coalition attacked the Taliban regime in Afghanistan in the fall of 2001. The Iran-

Afghanistan safe passageway, established earlier to get al-Qaeda recruits into and out of the

training camps in Afghanistan, was utilized to evacuate hundreds of al-Qaeda fighters and their

families from Afghanistan into Iran for safe haven there. The IRGC knew of, and facilitated, the

border crossings of these al-Qaeda fighters and their families entering Iran.

        157.   Among the high-level al-Qaeda officials who arrived in Iran from Afghanistan at

this time were Sa’ad bin Laden, a son of Osama bin Laden, and the man who would soon lead “al-

Qaeda in Iraq,” Abu Mussab Zarqawi. As the leader of al-Qaeda in Iraq, Zarqawi was responsible

for a series of bombings, beheadings, and other attacks before being killed by U.S. forces in June

2006.

        158.   The No. 2 official of al-Qaeda, Ayman al Zawahiri, made particular arrangements

for his own family’s safe haven in Iran after 9/11, with the aid of his son-in-law Muhammad Rab’a

al Sayid al Bahtiyti, an Egyptian-born al-Qaeda operative.

        159.   In late 2001, Sa’ad bin Laden facilitated the travel of bin Laden family members

from Afghanistan to Iran. Thereafter, Sa’ad bin Laden made key decisions for al-Qaeda and was

part of a small group of al Qaeda members involved in managing al-Qaeda from Iran.

        160.   During the months and years after September 11, 2001, Defendants Iran, the IRGC,




                                                 56
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 57 of 70



and MOIS continued to provide substantial direct and material support to the al-Qaeda leaders,

operatives, and their families inside Iran, that provided for their needs and shelter and maintaining

their safety from American and U.S.-led coalition military forces in Afghanistan.

       161.    Since 2001, there have been numerous instances of al-Qaeda operatives and leaders

meeting, planning, and directing international terrorist operations from the safety of Iranian

territory. Senior al-Qaeda members continued to conduct terrorist operations from inside Iran.

The U.S. intercepted communications from Saef al Adel, then in Mashad, Iran, to al-Qaeda

assassination teams in Saudi Arabia just before their May 12, 2003 assault on three housing

compounds in Riyadh. Al-Qaeda leaders in Iran planned and ordered the Riyadh attack.

       162.    On July, 28, 2011, the U.S. Treasury Department designated a node of the al- Qaeda

terror network based inside Iran, freezing all of its financial assets under U.S. jurisdiction and

prohibiting any transactions with its identified operatives. The Treasury Department stated that

some members of the network are based outside of Iran, but funnel recruits and cash through Iran

“under an agreement between al-Qaeda and the Iranian government.”

       163.    One member of this network is Atiyah Abd al-Rahman (“Rahman”). The

documents captured in the safe house occupied by Osama bin Laden at the time of his capture

identify Rahman as bin Laden’s top deputy. According to the Treasury Department, Rahman is

al-Qaeda's “overall commander in Pakistan's tribal areas and as of late 2010, the leader of al- Qaeda

in North and South Waziristan, Pakistan.” The Treasury Department adds: “Rahman was

previously appointed by Osama bin Laden to serve as al-Qaeda's emissary in Iran, a position which

allowed him to travel in and out of Iran with the permission of Iranian officials.” For several years

after 9/11, Rahman was protected by the Iranian regime. He is one of the senior al- Qaeda leaders

supposedly held under a loose form of “house arrest” in Iran.




                                                 57
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 58 of 70



       164.     The Iran-based al-Qaeda network is headed by another terrorist, Ezedin Abdel Aziz

Khalil (a/k/a Yasin al Suri). The Treasury Department’s designation notes that “Iranian authorities

maintain a relationship with Khalil and have permitted him to operate within Iran's borders.”

Khalil's activities include moving “money and recruits from across the Middle East into Iran, then

on to Pakistan,” where they serve senior al-Qaeda leaders.

       165.    According to David S. Cohen, Under Secretary of Treasury for Terrorism and

Financial Intelligence, “There is an agreement between the Iranian government and al-Qaeda to

allow this network to operate. There’s no dispute in the intelligence community on this.”

          Defendants Are Liable to Plaintiffs for Their Material Support of al-Qaeda

       166.    The Iranian Defendants instructed, trained, directed, financed and otherwise

supported and assisted al-Qaeda, or conspired in the instruction, training, direction, financing, and

support of al- Qaeda, in connection with al-Qaeda’s terrorist plans. In furtherance of those plans,

the al-Qaeda hijackers deliberately caused planes to crash into the World Trade Center Towers,

the Pentagon and a field in Shanksville, Pennsylvania on September 11, 2001.

       167.    As a direct and proximate result of the intentional, willful, reckless, and careless

actions of the Iranian Defendants, Plaintiffs have suffered severe and permanent personal injuries,

damages, and losses, including one or more of the following:

       (a)     Decedents’ fear of death prior to the crash into and collapse of the World Trade
               Center Towers, the crash into the Pentagon and the crash of United Airlines flight
               93;

       (b)     the severe mental anguish suffered by the Decedents and all Plaintiffs;

       (c)     the severe pain and suffering suffered by the Decedents and all Plaintiffs;

       (d)     the inability of all Decedents to perform the usual household and personal
               activities that they normally would have performed through the remainder of their
               natural life expectancies;




                                                 58
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 59 of 70



       (e)     loss of Decedents’ earnings and future earning potential;

       (f)     loss of Decedents’ life and life’s pleasures;

       (g)     loss of consortium, solatium and/or companionship;

       (h)     costs relating to managing the estates of all Decedents; and

       (i)     death of the Decedents as a result of the Defendants’ conduct and that of their co-
               conspirators.

       168.    The aforementioned deaths, personal injuries and losses experienced by the

Plaintiffs were caused by the intentional, outrageous, reckless, and careless acts of the Iranian

Defendants, acting individually and in concert, and of their agents, servants, employees, agencies

and instrumentalities, acting within and during the course and scope of their employment,

authority, or apparent authority.

                                             CLAIMS

                                          COUNT ONE

                         CLAIMS BY ALL PLAINTIFFS AGAINST
                     IRANIAN DEFENDANTS UNDER SECTION 1605A
                        FOREIGN SOVEREIGN IMMUNITIES ACT
                                  28 U.S.C. §1605A

       169.    Plaintiffs incorporate herein by reference the averments contained in the preceding

paragraphs as though fully set forth at length.

       170.    At all relevant times, Defendant Iran was designated as a state sponsor of terrorism

as required by § 1605A(a)(2)(A)(i)(I) in order to maintain an action under § 1605A of the Federal

Sovereign Immunities Act (“FSIA”), 28 U.S.C. §1605A(a)(2)(A)(i)(I).

       171.    The conduct of the Al Qaeda hijackers constituted acts of extrajudicial killing and

torture within the meaning of FSIA §1605A(a)(1).

       172.    Iran and the Instrumentality Defendants provided material support and resources to

al-Qaeda in furtherance of the murderous acts of the al-Qaeda hijackers.


                                                  59
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 60 of 70



       173.    At all relevant times, al-Qaeda and the hijackers were agents of Iran acting within

the scope of their agency.

       174.    The conduct of all Defendants violated the provisions of the FSIA, in particular 28

U.S.C. §1605A, and all Plaintiffs suffered damages as a result of that violation.

       175.    Plaintiffs, as estate representatives and family members, and as estate

representatives of deceased family members of certain 9/11 Decedents, are entitled to recover

damages from all Defendants under the provisions of the FSIA.

       176.    The injuries and damages suffered by the Plaintiffs by virtue of the death the 9/11

Decedents, and the consequences resulting there from, were proximately caused by the intentional

and reckless acts of the Iranian Defendants as described herein.

       177.    As a direct and proximate result of the deaths of the 9/11 Decedents, Plaintiffs have

been deprived of future aid, assistance, services, comfort, and financial support.

       178.    As a direct and proximate result of the Iranian Defendants’ cowardly, barbaric and

outrageous acts of murder, Plaintiffs will forever grieve the deaths of the 9/11 Decedents.

       179.    As a further result of intentional and reckless acts of the Iranian Defendants,

Plaintiffs have been caused to expend various sums to administer the Estates of the 9/11 Decedents

and have incurred other expenses for which they are entitled to recover.

       180.    As a result of the Iranian Defendants’ murderous conduct, the 9/11 Decedents

suffered damages including pain and suffering, trauma, emotional distress, loss of life and life’s

pleasures, loss of earnings and earning capacity, loss of accretion to their estates and other items

of damages as fully set forth in the paragraphs above which are incorporated herein by reference.

       181.    As a result of the intentional, reckless and negligent acts of the Iranian Defendants

as described above, the 9/11 Decedents were placed in apprehension of harmful and offensive




                                                60
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 61 of 70



bodily contact (assault), suffered offensive and harmful bodily contact (battery), suffered extreme

fear, anxiety, emotional and psychological distress (intentional/negligent infliction of emotional

distress), and were mentally and physically harmed, trapped, and falsely imprisoned (false

imprisonment) prior to their deaths.

       182.    The actions of the Iranian Defendants, acting in concert to carry out their unlawful

objectives, were malicious, outrageous and in willful, wanton, and reckless disregard of the rights

of the 9/11 Decedents and all Plaintiffs. The Iranian Defendants, acting individually and jointly,

intended to carry out actions that would end the lives of the Decedents.

       183.    Plaintiffs are entitled to solatium and other damages, as stated in § 1605A(c)(4) of

the FSIA, 28 U.S.C. § 1605A(c)(4).

       184.    As a result of their intentional, malicious, outrageous, willful and wanton conduct,

the Iranian Defendants are jointly and severally liable to all Plaintiffs for punitive damages.

       WHEREFORE, Plaintiffs demand judgment in their favor against the Iranian Defendants,

jointly, severally, and/or individually, in an amount in excess of One Billion Dollars

($1,000,000,000) for compensatory damages, including but not limited to solatium, and punitive

damages, plus interest, costs, and such other monetary and equitable relief as this Honorable Court

deems appropriate.

                                          COUNT TWO

                      CLAIMS BY NON-U.S. CITIZEN PLAINTIFFS
                       AGAINST THE IRANINAN DEFENDNATS
                           UNDER NEW YORK STATE LAW
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       177.    Plaintiffs incorporate herein by reference the averments contained in the preceding

paragraphs as though fully set forth at length.

       178.    Plaintiffs incorporate herein by reference the averments contained in the preceding



                                                  61
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 62 of 70



paragraphs as though fully set forth at length.

       179.    Certain named plaintiffs in this action are not United States citizens but are

immediate family members of 9/11 decedent victims who were United States citizens. In the

alternative, these Non-U.S. Citizen Plaintiffs assert a state cause of action.

       180.    Because such Non-U.S. Citizen Plaintiffs derive their right of action from their U.S.

Citizen 9/11 Decedent family member, the Non-U.S. Citizen Plaintiffs assert a pass-through claim

of intentional infliction of emotional distress under state law.

       181.    The conduct of the Iranian Defendants in providing direct and material aid and

support to al-Qaeda to carry out the attacks of September 11, 2001, was extreme and outrageous

conduct that resulted in the murder of the 9/11 Decedents under circumstances that created

unimaginable pain and suffering for the 9/11 Decedents.

       182.    By providing direct and material aid and support to al-Qaeda in carrying out the

attacks of September 11, 2001, which resulted in the murder and deaths of the 9/11 Decedents

through international acts of terror, the Iranian Defendants intended to cause, or acted with

disregard for the substantial probability of causing, the highest degree of emotional distress,

literally, terror, in their targeted audience, which included the Non-U.S. Citizen Plaintiffs who are

immediate family members of 9/11 Decedents.

       183.    The conduct of the Iranian Defendants caused extreme emotional distress of the

U.S. Non-Citizen Plaintiffs. As a direct and proximate result of the murders and deaths of the 9/11

Decedents, the Non-U.S. Citizen Plaintiffs have incurred the highest degree of emotional distress,

including physical harm therefrom, and, further, have been deprived of future aid, assistance,

services, comfort, and financial support of their deceased family members.

       184.    As a direct and proximate result of the Iranian Defendants’ murderous conduct,




                                                  62
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 63 of 70



which caused the deaths of the 9/11 Decedents, the Non-U.S. Citizen Plaintiffs suffered damages

including pain and suffering, trauma, extreme emotional distress, including physical harm, and

loss of life’s pleasures.

        185.    As a direct and proximate result of the Iranian Defendants’ cowardly, barbaric and

outrageous acts of murder, the Non-U.S. Citizen Plaintiffs will forever grieve the deaths of the

9/11 Decedents.

       WHEREFORE, the Non-U.S. Citizen Plaintiffs demand judgment in their favor against

the Iranian Defendants, jointly, severally, and/or individually, and be awarded in an amount in

excess of One Billion Dollars ($1,000,000,000) for compensatory damages, including but not

limited to solatium, and punitive damages, plus interest, costs, and such other monetary and

equitable relief as this Honorable Court deems appropriate.

                                         COUNT THREE

               CLAIM BY NON-U.S. NATIONAL PLAINTIFFS AGAINST
             IRANIAN DEFENDANTS PURSUANT TO THE ALIEN TORT CLAIMS
           ACT AND TORTURE VICTIM PROTECTION ACT OF 1991, 28 U.S.C. § 1350

        186.    Plaintiffs incorporate herein by reference the averments contained in the preceding

paragraphs as though fully set forth at length.

        187.    As set forth above, the Iranian Defendants, jointly and severally, caused the

extrajudicial killings of each of the 9/11 Decedents through and by reason of acts of international

terrorism. These terrorist activities constitute violations of the law of nations, including those

international legal norms prohibiting torture, genocide, air piracy, terrorism and mass murder.

        188.    As a result of the Iranian Defendants’ violation of the law of nations, all Plaintiffs

suffered damages as fully set forth in the paragraphs above.

        189.    Pursuant to 28 U.S.C. §1350, the estates, survivors and family members of the 9/11




                                                  63
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 64 of 70



Decedents who are not United States citizens are entitled to recover damages against the Iranian

Defendants for wrongful death, survival, intentional infliction of emotional distress and solatium.

         190.   The injuries and damages suffered by Plaintiffs who are non-U.S. citizens by virtue

of the death the Decedents, and the consequences resulting there from, were proximately caused

by the intentional and reckless acts of the Iranian Defendants as described herein.

         191.   As a direct and proximate result of the Defendants’ cowardly, barbaric and

outrageous acts of murder, Plaintiffs who are non-U.S. citizens have suffered damages as described

above.

         192.   The actions of the Iranian Defendants, acting in concert to carry out their unlawful

objectives, were malicious, outrageous and in willful, wanton, and reckless disregard of the rights

of all the Plaintiffs. The Iranian Defendants, acting individually and jointly, intended to carry out

actions that would end the lives of the Decedents.

         193.   As a result of their intentional, malicious, outrageous, willful and wanton conduct,

the Iranian Defendants are jointly and severally liable to all Plaintiffs for punitive damages.

         WHEREFORE, the Non-U.S. Citizen Plaintiffs demand judgment in their favor against

the Iranian Defendants, jointly, severally, and/or individually, and be awarded in an amount in

excess of One Billion Dollars ($1,000,000,000) for compensatory damages, including but not

limited to solatium, and punitive damages, plus interest, costs, and such other monetary and

equitable relief as this Honorable Court deems appropriate.

                                         COUNT FOUR

                        CLAIMS BY ALL PLAINTIFFS AGAINST
                    IRANIAN DEFENDANTS UNDER SECTION 1605B
                   JUSTICE AGAINST SPONSORS OF TERRORISM ACT
                                 28 U.S.C. §1605B

         194.   The Justice Against Sponsors of Terrorism Act (“JASTA”) abrogates foreign



                                                 64
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 65 of 70



sovereign immunity in cases where money damages are sought against a foreign state in

connection with an act of international terrorism which occurs in the United States. See Justice

Against Sponsors of Terrorism Act, Pub. L. No. 114-222, § 3(b)(1), 130 Stat. 852, 854 (2016)

(codified at 28 U.S.C. § 1605B(b)(1)).

        195.    A plaintiff pursuing a claim under JASTA may also establish liability for tortious

acts of a foreign state, or of any official, employee, or agent of that foreign state while acting within

the scope of his or her office, employment, or agency, regardless where the tortious act or acts of

the foreign state occurred. See Justice Against Sponsors of Terrorism Act, Pub. L. No. 114-222,

§ 3(b)(2), 130 Stat. 852, 854 (2016) (codified at 28 U.S.C. § 1605B(b)(2)).

        196.    The attacks of September 11, 2001, constitute an act of international terrorism that

occurred in the United States and was planned by al-Qaeda in conjunction with the Iranian

Defendants as described herein.

        197.    Plaintiffs, as estate representatives and family members, and as estate

representatives of deceased family members of certain 9/11 Decedents, are entitled to recover

damages from all Defendants under the provisions of JASTA.

        198.    The injuries and damages suffered by the Plaintiffs by virtue of the death of the

9/11 Decedents, and the consequences resulting there from, were proximately caused by the

intentional and reckless acts of the Iranian Defendants as described herein.

        199.    As a direct and proximate result of the deaths of the 9/11 Decedents, Plaintiffs have

been deprived of future aid, assistance, services, comfort, and financial support.

        200.    As a direct and proximate result of the Iranian Defendants’ cowardly, barbaric and

outrageous acts of murder, Plaintiffs will forever grieve the deaths of the 9/11 Decedents.

        201.    As a further result of intentional and reckless acts of the Iranian Defendants,




                                                   65
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 66 of 70



Plaintiffs have been caused to expend various sums to administer the Estates of the 9/11 Decedents

and have incurred other expenses for which they are entitled to recover.

       202.    As a result of the Iranian Defendants’ murderous conduct, the 9/11 Decedents

suffered damages including pain and suffering, trauma, emotional distress, loss of life and life’s

pleasures, loss of earnings and earning capacity, loss of accretion to their estates and other items

of damages as fully set forth in the paragraphs above which are incorporated herein by reference.

       203.    As a result of the intentional, reckless and negligent acts of the Iranian Defendants

as described above, the 9/11 Decedents were placed in apprehension of harmful and offensive

bodily contact (assault), suffered offensive and harmful bodily contact (battery), suffered extreme

fear, anxiety, emotional and psychological distress (intentional/negligent infliction of emotional

distress), and were mentally and physically harmed, trapped, and falsely imprisoned (false

imprisonment) prior to their deaths.

       204.    The actions of the Iranian Defendants, acting in concert with al-Qaeda to carry out

their unlawful objectives, engaged in conduct that was malicious, outrageous and in willful,

wanton, and reckless disregard of the rights of the 9/11 Decedents and all Plaintiffs. The Iranian

Defendants, acting individually and jointly, intended to carry out actions that would end the lives

of the Decedents.

       205.    Plaintiffs are entitled to solatium and other damages.

       206.    As a result of their intentional, malicious, outrageous, willful and wanton conduct,

the Iranian Defendants are jointly and severally liable to all Plaintiffs for punitive damages.

       WHEREFORE, Plaintiffs demand judgment in their favor against the Iranian Defendants,

jointly, severally, and/or individually, in an amount in excess of One Billion Dollars

($1,000,000,000) for compensatory damages, including but not limited to solatium, and punitive




                                                 66
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 67 of 70



damages, plus interest, costs, and such other monetary and equitable relief as this Honorable Court

deems appropriate.

                                          COUNT FIVE

                        CLAIMS BY ALL PLAINTIFFS AGAINST
                         IRANIAN DEFENDANTS UNDER THE
                   JUSTICE AGAINST SPONSORS OF TERRORISM ACT
                           § 4(a) AMENDING 18 U.S.C. § 2333

       207.    Plaintiffs incorporate herein by reference the averments contained in the preceding

paragraphs as though fully set forth at length.

       208.    On October 8, 1999, al-Qaeda was designated as a Foreign Terrorist Organization

under § 219 of the Immigration and Nationality Act, 8 U.S.C. § 1189.

       209.    JASTA amends the Anti-Terrorism Act, 18 U.S.C. § 2333, by permitting a plaintiff

to establish liability against a foreign state, such as Iran, for an injury arising from an act of

international terrorism and “as to any person who aids and abets, by knowingly providing

substantial assistance, or who conspires with the person who committed such an act of international

terrorism.” See Justice Against Sponsors of Terrorism Act, Pub. L. No. 114-222, § 4(a), 130 Stat.

852, 854 (2016) (codified at 18 U.S.C. § 2333(d)(1)-(2)).

       210.    The term “person” includes corporations, companies, associations, firms,

partnerships, societies, and joint stock companies, as well as individuals. See 18 U.S.C. §

2333(d)(1); 1 U.S.C. § 1.

       211.     The nation-state of Iran and the other Iranian Defendants, some of which are

corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as

well as individuals, as more fully described above, aided, abetted, and conspired with al-Qaeda to

effectuate the terrorist attacks of September 11, 2001, and murder and death of the 9/11 Decedents.

       212.     As a direct result of the Iranian Defendants aiding, abetting, and conspiring with



                                                  67
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 68 of 70



al-Qaeda, Plaintiffs suffered damages.

       213.    As a direct result of the Iranian Defendants aiding, abetting, and conspiring with

al-Qaeda to effectuate the murders and deaths of the 9/11 Decedents, Plaintiffs have been deprived

of future aid, assistance, services, comfort, and financial support.

       214.    As a direct result of the Iranian Defendants aiding, abetting, and conspiring with

al-Qaeda to effectuate the murders and deaths of the 9/11 Decedents, Plaintiffs will forever grieve

the deaths of the 9/11 Decedents.

       215.    As a direct result of the Iranian Defendants aiding, abetting, and conspiring with

al-Qaeda to effectuate the murders and deaths of the 9/11 Decedents, the 9/11 Decedents suffered

damages including pain and suffering, trauma, emotional distress, loss of life and life’s pleasures,

loss of earnings and earning capacity, loss of accretion to their estates and other items of damages

as fully set forth in the paragraphs above which are incorporated herein by reference.

       216.    As a direct result of the Iranian Defendants aiding, abetting, and conspiring with

al-Qaeda to effectuate the murders and deaths of the 9/11 Decedents, the 9/11 Decedents were

placed in apprehension of harmful and offensive bodily contact (assault), suffered offensive and

harmful bodily contact (battery), suffered extreme fear, anxiety, emotional and psychological

distress (intentional/negligent infliction of emotional distress), and were mentally and physically

harmed, trapped, and falsely imprisoned (false imprisonment) prior to their deaths.

       217.    As a direct result of the Iranian Defendants aiding, abetting, and conspiring with

al-Qaeda to effectuate the murders and deaths of the 9/11 Decedents, the Iranian Defendants

engaged in conduct that was malicious, outrageous and in willful, wanton, and reckless disregard

of the rights of the 9/11 Decedents and all Plaintiffs. The Iranian Defendants, acting individually

and jointly, intended to carry out actions that would end the lives of the Decedents.




                                                 68
     Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 69 of 70



       218.    Plaintiffs are entitled to compensatory damages, including but not limited to

solatium, and other damages, which are trebled under 18 U.S.C. § 2333(a).

       219.    As a result of their intentional, malicious, outrageous, willful and wanton conduct,

the Iranian Defendants are jointly and severally liable to all Plaintiffs for punitive damages, which

are trebled under 18 U.S.C. § 2333(a).

       WHEREFORE, Plaintiffs demand judgment in their favor against the Iranian Defendants,

jointly, severally, and/or individually, in an amount in excess of One Billion Dollars

($1,000,000,000) for compensatory damages, punitive damages, and solatium, plus interest, costs,

and such other monetary and equitable relief as this Honorable Court deems appropriate, to be

trebled under 18 U.S.C. § 2333(a).

                                              Respectfully Submitted,
 Date: May 6, 2019                            __________/s/____________________
                                              Timothy B. Fleming (DC Bar No. 351114)
                                              WIGGINS CHILDS PANTAZIS
                                              FISHER GOLDFARB PLLC
                                              1211 Connecticut Avenue, N.W.
                                              Suite 420
                                              Washington, D.C. 20036
                                              (202) 467-4489

                                              Dennis G. Pantazis (AL Bar No. ASB-2216-A59D)
                                              WIGGINS CHILDS PANTAZIS (Lead Counsel)
                                              FISHER GOLDFARB LLC
                                              The Kress Building
                                              301 19th Street North
                                              Birmingham, AL 35203
                                              (205) 314-0500

                                              Richard D. Hailey (IN Bar No. 7375-49)
                                              Mary Beth Ramey (IN Bar No. 5876-49)
                                              RAMEY & HAILEY
                                              3905 Vincennes Road #303
                                              Indianapolis, IN 46268
                                              (317) 582-0000




                                                 69
Case 1:19-cv-00012-GBD-SN Document 139 Filed 05/06/19 Page 70 of 70



                              Robert M. Foote (IL Bar No. 03124325)
                              FOOTE, MIELKE, CHAVEZ
                              & O’NEIL, LLC
                              10 West State Street, Suite 200
                              Geneva, IL 60134
                              (630) 232-7450

                              Attorneys for all of the Ray Plaintiffs

                                                 and

                              Robert A. O’Hare Jr. (New York Bar No. 2601359)
                              Andrew C. Levitt (New York Bar No. 2734465)
                              O’HARE PARNAGIAN LLP
                              82 Wall Street, Suite 300
                              New York, NY 10005
                              (212) 425-1401

                              Co-Counsel for Plaintiffs Anthony Behette; Harley
                              DiNardo; Ester DiNardo; Pio DiNardo; Andrew
                              Economos, Individually; Andrew Economos, as Co-
                              Executor of the Estate of Leon Economos; Olga
                              Valinotti, Individually; Olga Valinotti, as Co-
                              Executor of the Estate of Leon Economos;
                              Constance Finnicum; George Gabrielle a/k/a Gabe
                              Gabrielle; Mary Ellen Murach, Individually; Mary
                              Ellen Murach, as Executor of the Estate of Edward
                              John Murach; Richard J. Murach; and Katharine
                              Tynion




                                70
